--------------------------------------------------------------------------------

Exhibit 10.1

STRICTLY CONFIDENTIAL

  TRANSACTION AGREEMENT   Dated as of June 8, 2014   among   GAUSS HOLDINGS LLC
  AUVERGNE, LLC   GAUSS LLC   GOLDEN QUEEN MINING COMPANY, INC.   and   GOLDEN
QUEEN MINING CO. LTD.  


--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page       ARTICLE I - ISSUANCE OF INTERESTS; CLOSING 2   1.1  Issuance of
Interests and Payments at Closing 2 1.2  Closing 3 1.3  Closing Deliverables by
Golden Queen and GQ California 3 1.4  Closing Deliverables by LUK Holdco 4 1.5
 Closing Deliverables by Auvergne 4 1.6  Closing Deliverables by Gauss 4 1.7
 Tax Treatment of the Issuance of Newly Issued Interests 5 ARTICLE II -
REPRESENTATIONS AND WARRANTIES OF GOLDEN QUEEN 5   2.1  Organization, Standing
and Corporate Power 5   2.2  Capitalization 6   2.3  Authority 7   2.4
 Non-contravention 7   2.5  Governmental Approvals 7   2.6  Brokers 7   2.7  SEC
Documents; Financial Statements; Undisclosed Liabilities 8   2.8  Absence of
Certain Changes 10   2.9  Legal Proceedings 10   2.10  Compliance With Laws;
Permits 10   2.11  Contracts 11   2.12  Tax Matters 12   2.13  Employee Benefits
and Labor Matters 14   2.14  Environmental Matters 14   2.15  Intellectual
Property 15   2.16  Title to Property 16   2.17  Related Party Transactions 18  
2.18  Certain Payments 18   2.19  Sufficiency of Assets 18   2.20  Tangible
Personal Property 18   2.21  Information Supplied 19   2.22  Mining Claims 19
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE PARTIES 20   3.1
 Organization 20 3.2  Authority 20   3.3  Non-contravention 20   3.4
 Governmental Approvals 21   3.5  Brokers 21   3.6  Investment 21   ARTICLE IV -
ADDITIONAL COVENANTS AND AGREEMENTS 21   4.1  Stockholders Meeting; Preparation
of the Proxy Statement 21   4.2  Takeover Proposals 23

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page     4.3  Commercially Reasonable Efforts 26   4.4  Conduct of Business 27  
4.5  Public Announcements 29   4.6  Access to Information; Confidentiality 29  
4.7  Notification of Certain Matters 30   4.8  Restructuring 30   4.9
 Termination of Related Party Transactions 30   4.10  Tax Matters 30   4.11
 Post-Closing Covenants 31   4.12  Rights Offering 32   4.13  Distribution at
Closing 32   4.14  Further Assurances 32     ARTICLE V - CONDITIONS PRECEDENT 33
  5.1  Conditions to Each Party’s Obligations to Effect the Transactions 33  
5.2 Additional Conditions to Obligations of LUK Holdco and Auvergne to
Consummate the Transactions 33   5.3  Additional Conditions to Obligations of
Golden Queen and GQ California to Consummate the Transactions 34     ARTICLE VI
- TERMINATION 34   6.1  Termination 34   6.2  Effect of Termination 36   6.3
 Fees and Expenses 36     ARTICLE VII - MISCELLANEOUS 38   7.1  Amendments;
Waivers; Etc 38   7.2  Assignment 38   7.3  Entire Agreement 38   7.4  No
Third-Party Beneficiaries 39   7.5  Governing Law 39   7.6  Arbitration 39   7.7
 Specific Enforcement 41   7.8  Severability 41   7.9  Notices 41   7.10
 Definitions 43   7.11  Interpretation 50   7.12  Counterparts 51


Exhibits:       Exhibit A JV Operating Agreement     Exhibit B Gauss Operating
Agreement     Exhibit C Expense Reimbursement Letter     Exhibit D Knowledge    
Exhibit E Rights Offering Term Sheet

ii

--------------------------------------------------------------------------------

TRANSACTION AGREEMENT

          This TRANSACTION AGREEMENT, dated as of June 8, 2014 (this
“Agreement”), is by and among Gauss Holdings LLC, a Delaware limited liability
company (“LUK Holdco”), Gauss LLC, a Delaware limited liability company
(“Gauss”), Auvergne, LLC, a Delaware limited liability company (“Auvergne”),
Golden Queen Mining Co. Ltd., a British Columbia corporation (“Golden Queen”)
and Golden Queen Mining Company, Inc., a California corporation and wholly owned
subsidiary of Golden Queen (“GQ California” and together with LUK Holdco,
Auvergne, Gauss and Golden Queen, the “Parties” and each a “Party”). Certain
terms used in this Agreement are used as defined in Section 7.10.

          WHEREAS, LUK Holdco, Auvergne, Gauss, GQ California and Golden Queen
desire to enter into a joint venture arrangement (the “Joint Venture”) pursuant
to and in accordance with the terms and conditions set forth in the Amended and
Restated LLC Agreement of GQ California, by and among Gauss, Golden Queen, GQ
Holdco (defined below) and GQ California, attached hereto as Exhibit A (the “JV
Operating Agreement”);

          WHEREAS, in connection with and in furtherance of such Joint Venture,
LUK Holdco has formed Gauss which, as of the Closing Date, shall have admitted
Auvergne as a new member and shall be owned and operated pursuant to and in
accordance with the terms and conditions set forth in the Amended and Restated
Limited Liability Company Agreement of Gauss, by and among LUK Holdco, Auvergne
and Gauss, attached hereto as Exhibit B (the “Gauss Operating Agreement”);

          WHEREAS, in connection with and in furtherance of such Joint Venture,
prior to the Closing Date, Golden Queen will form a California corporation as a
wholly owned Subsidiary of Golden Queen (such newly formed entity, “GQ Holdco”)
and will contribute all of the outstanding capital stock of GQ California to GQ
Holdco and convert GQ California into a California limited liability company in
accordance with and subject to the terms and conditions contained herein;

          WHEREAS, concurrently with the execution of the JV Operating Agreement
and the Gauss Operating Agreement on the Closing Date, GQ California shall issue
to Gauss membership interests of GQ California (the “Interests”) equal to fifty
percent (50%) of the total Interests to be issued and outstanding after giving
effect to such issuance (the “Newly Issued Interests”) in exchange for the
payment by Gauss of the Purchase Price and in consideration of the covenants and
undertakings set forth in the JV Operating Agreement, including the obligations
related to the Mandatory Top Up Contribution and the Mandatory Alternative
Contribution (each as defined in the JV Operating Agreement);

          WHEREAS, concurrently with the execution of this Agreement, Leucadia
National Corporation, a New York corporation and parent of LUK Holdco (“LUK”),
LUK Holdco and Gauss, on the one hand, and Auvergne and Gauss, on the other
hand, entered into letter agreements pursuant to which LUK and Auvergne,
respectively, have committed to provide to Gauss, subject solely to the terms
and conditions contained therein, equity financing in the amounts set forth
therein, which aggregate amounts, when funded to Gauss, will be sufficient for
Gauss to purchase the Newly Issued Interests at Closing;

--------------------------------------------------------------------------------

          WHEREAS, it is contemplated that on or about the Closing Date, Golden
Queen will commence the Rights Offering (as defined and in accordance with the
terms set forth in Section 4.12) to raise gross proceeds of up to US$45,000,000,
and in connection with the Rights Offering (a) LUK Holdco and Auvergne have
agreed to purchase any common shares of Golden Queen not purchased by holders of
the Rights issued in the Rights Offering and (b) Golden Queen has agreed to pay
LUK Holdco and Auvergne a non-refundable commitment fee at Closing in an
aggregate amount of US$2,250,000 (the “Commitment Fee”), in each case, on the
terms and subject to the conditions set forth in that certain Rights Offering
Commitment Agreement executed by LUK Holdco, Auvergne and Golden Queen
concurrently with the execution of this Agreement (the “Rights Offering
Commitment Agreement”);

          WHEREAS, the representations, warranties and covenants made in this
Agreement by each Party are a material inducement to each of the other Parties
to enter into this Agreement and the Transactions; and

          WHEREAS, the respective Boards of Directors (or similar managing body)
of the Parties have approved this Agreement, the Transactions and the Rights
Offering Transactions on the terms and subject to the conditions provided for in
this Agreement.

          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, and intending to be
legally bound hereby, LUK Holdco, Auvergne, Gauss, GQ California and Golden
Queen hereby agree as follows:

ARTICLE I - ISSUANCE OF INTERESTS; CLOSING

     1.1     Issuance of Interests and Payments at Closing.

          (a)     Upon the terms and subject to the conditions contained herein,
at the Closing on the Closing Date, GQ California shall issue to Gauss, free and
clear of any and all Liens, the Newly Issued Interests, and Gauss shall pay an
amount in cash equal to One Hundred Ten Million U.S. Dollars (US$110,000,000)
(the “Purchase Price”) for such Newly Issued Interests by wire transfer of
immediately available funds to an account designated by GQ California at least
two (2) Business Days prior to the Closing Date.

          (b)     At the Closing on the Closing Date, GQ California shall pay an
amount of two million U.S. Dollars (US$2,000,000.00) to LUK Holdco by wire
transfer of immediately available funds to an account designated by LUK Holdco
at least two (2) Business Days prior to the Closing Date.

          (c)     At the Closing on the Closing Date, GQ California shall pay an
amount of two hundred seventy five thousand U.S. Dollars (US$275,000.00) to
Auvergne by wire transfer of immediately available funds to an account
designated by Auvergne at least two (2) Business Days prior to the Closing Date.

          (d)     At the Closing on the Closing Date, Golden Queen shall pay, in
respect of the Commitment Fee, (i) an amount of one million five hundred
eighteen thousand seven hundred and fifty U.S. Dollars (US$1,518,750.00) to LUK
Holdco by wire transfer of immediately available funds to an account designated
by LUK Holdco at least two (2) Business Days prior to the Closing Date, and (ii)
an amount of seven hundred thirty one thousand two hundred and fifty U.S.
Dollars (US$731,250.00) to Auvergne by wire transfer of immediately available
funds to an account designated by Auvergne at least two (2) Business Days prior
to the Closing Date.

2

--------------------------------------------------------------------------------

          (e)     At the Closing on the Closing Date, GQ California shall repay
the Interim Advances and any other amounts or obligations outstanding under the
Interim Advances.

     1.2     Closing. The closing of the Transactions (the “Closing”) shall take
place at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
New York 10153 at 10:00 a.m. (New York City time) on a date to be specified by
the Parties, which date shall be no later than the third Business Day after
satisfaction or (to the extent permitted by Law) waiver of the conditions set
forth in Article V (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time), or at such other place, date and/or time as may be
agreed to in writing by the Parties. The date on which the Closing actually
occurs is referred to in this Agreement as the “Closing Date.”

     1.3     Closing Deliverables by Golden Queen and GQ California. At the
Closing, Golden Queen and GQ California shall deliver to LUK Holdco, Gauss and
Auvergne:

          (a)     a copy of the JV Operating Agreement duly executed by each of
Golden Queen, GQ Holdco and GQ California;

          (b)     a copy of the Expense Reimbursement Letter duly executed by
each of Golden Queen and GQ California;

          (c)     the officer’s certificates required to be delivered pursuant
to Section 5.2(d);

          (d)     certified copies of the resolutions duly adopted by the Board
of Directors (or similar managing body) of each of Golden Queen, GQ Holdco and
GQ California authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated hereby, and the consummation of
the Transactions;

          (e)     certified copies of the resolutions duly adopted by the
shareholders of Golden Queen authorizing the execution, delivery and performance
of this Agreement and the other agreements contemplated hereby, and the
consummation of the Transactions;

          (f)     certified copies of the resolutions of the managers or the
sole member of GQ California, in a form reasonably satisfactory to Gauss,
evidencing the valid issuance of the Newly Issued Interests free and clear of
all Liens;

          (g)     a certification of non-foreign status stating that GQ Holdco
is not a foreign person in form and substance required under Treasury
Regulations issued pursuant to Section 1445 of the Code;

3

--------------------------------------------------------------------------------

          (h)     such resolutions, certificates or other documents as LUK
Holdco, Gauss or Auvergne may reasonably request in connection with the
consummation of the Transactions;

          (i)     copies of such circulars, listing qualifications,
effectiveness orders, resolutions, certificates or other documents, as
applicable, as LUK Holdco, Gauss or Auvergne may reasonably request in
connection with the Transactions; and

          (j)     a certificate of good standing for GQ California from the
State of California, dated no more than three (3) Business Days prior to the
Closing Date.

     1.4     Closing Deliverables by LUK Holdco. At the Closing, LUK Holdco
shall deliver to Golden Queen, GQ California and Auvergne:

          (a)     a copy of the Gauss Operating Agreement duly executed by LUK
Holdco;

          (b)     the officer’s certificates required to be delivered pursuant
to Section 5.3(c);

          (c)     certified copies of the resolutions duly adopted by the sole
member of LUK Holdco authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated hereby, and the consummation of
the Transactions to which LUK Holdco is a party; and

          (d)     such resolutions, certificates or other documents as Golden
Queen or GQ California may reasonably request in connection with the
consummation of the Transactions to which LUK Holdco is a party.

     1.5     Closing Deliverables by Auvergne. At the Closing, Auvergne shall
deliver to Golden Queen, GQ California and LUK Holdco:

          (a)     a copy of the Gauss Operating Agreement duly executed by
Auvergne;

          (b)     the officer’s certificates required to be delivered pursuant
to Section 5.3(c);

          (c)     certified copies of the resolutions duly adopted by the Board
of Managers of Auvergne authorizing the execution, delivery and performance of
this Agreement and the other agreements contemplated hereby, and the
consummation of the Transactions to which Auvergne is a party; and

          (d)     such resolutions, certificates or other documents as Golden
Queen or GQ California may reasonably request in connection with the
consummation of the Transactions to which Auvergne is a party.

     1.6 Closing Deliverables by Gauss. At the Closing, Gauss shall deliver to
Golden Queen, GQ California, LUK Holdco and Auvergne:

          (a)     the Purchase Price;

4

--------------------------------------------------------------------------------

          (b)     a copy of the JV Operating Agreement duly executed by Gauss;

          (c)     the officer’s certificates required to be delivered pursuant
to Section 5.3(c);

          (d)     certified copies of the resolutions duly adopted by the Board
of Managers of Gauss authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated hereby, and the consummation of
the Transactions to which Gauss is a party; and

          (e)     such resolutions, certificates or other documents as Golden
Queen or GQ California may reasonably request in connection with the
consummation of the Transactions to which Gauss is a party.

     1.7 Tax Treatment of the Issuance of Newly Issued Interests. The parties
intend and agree that, in accordance with Rev. Rul. 99-5, 1999-1 C.B. 434, for
federal income tax purposes, the issuance of the Newly Issued Interests to Gauss
pursuant to this Agreement shall be treated as (i) the contribution of an amount
of cash equal to the Purchase Price by Gauss to a partnership in exchange for an
interest in such partnership, and (ii) the contribution by GQ Holdco of all the
assets of GQ California to the partnership in exchange for an interest in such
partnership. The parties further agree that the tax treatment described in this
paragraph shall apply for any applicable state, county or local tax purposes.

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF GOLDEN QUEEN

          Except as disclosed in the definitive disclosure schedule letter
delivered by Golden Queen to LUK Holdco, Gauss and Auvergne prior to the
execution of this Agreement (the “GQ Disclosure Schedule”), Golden Queen hereby
represents and warrants to LUK Holdco, Gauss and Auvergne as follows:

     2.1     Organization, Standing and Corporate Power.

          (a)     GQ California is as of the date hereof a corporation, and will
be, as of the Closing Date, a limited liability company, duly organized, validly
existing and in good standing under the Laws of the State of California and has
all corporate or other requisite power and authority necessary to own or lease
all of its properties and assets and to carry on its business as presently
conducted and contemplated to be conducted.

          (b)     GQ California is duly licensed or qualified to do business and
is in good standing (with respect to jurisdictions that have the concept of good
standing) in each jurisdiction where the ownership, leasing or operation of its
properties or other assets or the nature its business requires such licensing or
qualification, except for failures to be so licensed, qualified or in good
standing that, individually and in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

          (c)     GQ California has made available to LUK Holdco, Gauss and
Auvergne correct and complete copies of the Organizational Documents of GQ
California, as amended to the date of this Agreement and will make available to
LUK Holdco, Gauss and Auvergne correct and complete copies of the Organizational
Documents of GQ California immediately following its conversion into a limited
liability company.

5

--------------------------------------------------------------------------------

     2.2     Capitalization.

          (a)     Section 2.2 of the GQ Disclosure Schedule accurately sets
forth the ownership structure and capitalization of GQ California as of the date
hereof and the ownership structure and capitalization of GQ Holdco and GQ
California as of the Closing Date.

          (b)     There are no loans from the holders of Equity Interests to GQ
California, or other indebtedness due to the holders of Equity Interests from GQ
California, and no bonds, debentures, notes or other instruments or evidence of
indebtedness having the right to vote (or convertible into, or exercisable or
exchangeable for, securities having the right to vote) on any matters on which
the holders of Equity Interests may vote are issued or outstanding, in each
case, except as otherwise provided in Section 2.2 of the GQ Disclosure Schedule.

          (c)     All outstanding Equity Interests have been duly authorized and
validly issued, and are fully paid and non-assessable, and were not issued in
violation of any preemptive or other similar rights. Except as otherwise
provided in Section 2.2 of the GQ Disclosure Schedule, there:

               (i)     are no ownership interests or other voting or equity
securities of GQ California, issued or outstanding, or other contractual or
other rights entitling any Person to any form of equity, ownership,
participation or beneficial interest in GQ California;

               (ii)     are no securities of GQ California convertible into, or
exchangeable or exercisable for, ownership interests of GQ California or other
voting or equity securities of GQ California;

               (iii)     are no voting trusts or similar agreements to which
Golden Queen, GQ Holdco or GQ California is a party with respect to the voting
of equity interests in GQ California;

               (iv)     is no option, warrant, call, preemptive right,
subscription or other right, agreement, arrangement, understanding or commitment
of any character, relating to the issued or unissued ownership interests of GQ
California obligating GQ California to issue, transfer or sell or cause to be
issued, transferred or sold any ownership interests or other equity interest in
GQ California, or securities convertible into or exchangeable for the interests,
or obligating GQ California to grant, extend or enter into any option, warrant,
call, subscription or other right, commitment, arrangement or agreement; and

               (v)     is no contractual obligation of GQ California to
repurchase, redeem or otherwise acquire any ownership interests of GQ California
or other equity interests in GQ California or Affiliate of GQ California or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Person.

          (d)     Other than GQ California and GQ Holdco, all of the outstanding
shares of Equity Interests or capital stock of which are, or will be prior to
the Closing Date, owned directly or indirectly by Golden Queen, Golden Queen
does not own, directly or indirectly any shares of capital stock of, or other
equity interests in, any partnership, limited liability company, corporation or
other entity and GQ California does not own, directly or indirectly, as of the
date of this Agreement, any shares of capital stock of, or other equity
interests in, any partnership, limited liability company, corporation or other
entity. Since the date of its incorporation, other than holding the Equity
Interests, GQ Holdco has no other assets or liabilities and has not conducted
any business of any kind whatsoever.

6

--------------------------------------------------------------------------------

     2.3     Authority. GQ California has all necessary corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the Transactions. The execution, delivery and
performance by GQ California of this Agreement, and the consummation by it of
the Transactions, have been duly authorized and approved by its Board of
Directors and no other corporate action on the part of GQ California is
necessary to authorize the execution, delivery and performance by GQ California
of this Agreement and the consummation by it of the Transactions. This Agreement
has been duly executed and delivered by GQ California and, assuming due
authorization, execution and delivery hereof by the other Parties, constitutes a
legal, valid and binding obligation of GQ California, enforceable against GQ
California in accordance with its terms, except that such enforceability (i) may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general application affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

     2.4     Non-contravention. Neither the execution and delivery of this
Agreement by GQ California nor the consummation by GQ California of the
Transactions, nor compliance by GQ California with any of the terms or
provisions hereof, will (a) violate or conflict with any provision of the
Organizational Documents of GQ California or (b) assuming that the
authorizations, consents and approvals referred to in Section 2.5 are obtained
and the filings referred to in Section 2.5 are made, (i) violate any Law,
injunction, order, judgment, ruling or decree of any Governmental Entity
applicable to GQ California or (ii) violate, conflict with, constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default), or give rise to a right of termination or cancellation, an
acceleration of performance required, a loss of benefits, or the creation of any
Lien upon any of the properties or assets of GQ California, under, any of the
terms, conditions or provisions of any Contract or Permit to which GQ California
is a party, except, in the case of clause (ii), for such violations, conflicts,
defaults, terminations, cancellations, accelerations, losses and Liens as,
individually and in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or prevent or materially delay the consummation of the
Transactions.

     2.5     Governmental Approvals. Except for filings with Governmental
Authorities required under, and compliance with applicable requirements of, the
Laws listed on Section 2.5 of the GQ Disclosure Schedule, no consents or
approvals of, or filings, declarations or registrations with, any Governmental
Entity are necessary for the execution and delivery of this Agreement by GQ
California and the consummation by GQ California of the Transactions.

     2.6     Brokers. Except for a financial advisory fee payable by Golden
Queen to Maxit Capital LP, no broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses, in connection with
the Transactions based upon arrangements made by or on behalf of GQ California.

7

--------------------------------------------------------------------------------

     2.7     SEC Documents; Financial Statements; Undisclosed Liabilities.

          (a)     Golden Queen has filed with or furnished to the SEC, on a
timely basis including any filing made within the extended filing period
permitted pursuant to Rule 12b-25 under the Exchange Act, all documents required
to be so filed or furnished by Golden Queen, under the Exchange Act, including
registration statements, certifications, proxy statements and reports with the
SEC since January 1, 2010 (such documents collectively, and together with all
documents filed during such period on a voluntary basis on Form 8-K, and in each
case including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Golden Queen SEC Documents”). As of their respective
effective dates (in the case of Golden Queen SEC Documents that are registration
statements filed pursuant to the requirements of the Securities Act) and as of
their respective SEC filing dates (in the case of all other Golden Queen SEC
Documents), the Golden Queen SEC Documents complied in all material respects
with the requirements of the Securities Act, the Exchange Act, and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the case may be,
applicable to such Golden Queen SEC Documents, and none of the Golden Queen SEC
Documents as of such respective dates (or, if amended prior to the date of this
Agreement, the date of the filing of such amendment) contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of the date of
this Agreement, there are no outstanding or unresolved comments received from
the SEC staff with respect to the Golden Queen SEC Documents. GQ California is
not (or has ever been at any time since January 1, 2010) subject to the
reporting requirements of Section 13(a) or 15(d) of the Exchange Act.

          (b)     Since January 1, 2010, each of the consolidated financial
statements of Golden Queen included (or incorporated by reference) in the Golden
Queen SEC Documents complied as to form, as of their respective dates of filing
with the SEC, in all material respects with all applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP (except, in the case
of un-audited statements, as permitted by the rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
consolidated financial position of Golden Queen and GQ California as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods shown (subject, in the case of un-audited statements, to normal
recurring year-end audit adjustments).

          (c)     Golden Queen has filed with the securities commissions in each
of the Provinces of Canada, on a timely basis, all required financial
statements, annual information forms, proxy solicitation materials, material
change reports and other documents required by Canadian securities laws and all
such documents complied in all material respects with the requirements of
Canadian securities laws and none of such documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstance under which they were made, not misleading.

8

--------------------------------------------------------------------------------

          (d)     Golden Queen has delivered to LUK Holdco, Gauss and Auvergne
copies of (i) the audited consolidated balance sheets of Golden Queen as at
December 31, 2013, and the related audited consolidated statement of income and
of cash flows of Golden Queen for the year then ended and (ii) the unaudited
balance sheet of GQ California as at March 31, 2014 (such audited and unaudited
statements, including the related notes and schedules thereto, are referred to
herein as the “Financial Statements”). Each of the Financial Statements is
complete and correct in all material respects, has been prepared in accordance
with GAAP consistently applied by Golden Queen without modification of the
accounting principles used in the preparation thereof throughout the periods
presented and presents fairly in all material respects the consolidated
financial position, results of operations and cash flows of Golden Queen and/or
GQ California, as applicable, as at the dates and for the periods indicated
therein.

          (e)     Other than as disclosed in the Form 10-K of Golden Queen filed
in respect of the fiscal year ended December 31, 2013, the management of Golden
Queen has completed its assessment of the effectiveness of Golden Queen’s
internal control over financial reporting in compliance with the requirements of
Section 404 of the Sarbanes-Oxley Act for the year ended December 31, 2013, and
such assessment is accurately summarized in the Golden Queen SEC Documents. To
the Knowledge of Golden Queen, there are no facts or circumstances that would
prevent Golden Queen’s principal executive officer and principal financial
officer from giving the certifications and attestations required pursuant to the
rules and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act,
without qualification, when next due. The audit committee of the Board of
Directors of Golden Queen has established “whistleblower” procedures that meet
the requirements of Exchange Act Rule 10A-3, and Golden Queen has made available
to LUK Holdco, Gauss and Auvergne, true, complete and correct copies of such
procedures.

          (f)     Neither Golden Queen nor GQ California has any liabilities or
obligations of any nature (whether absolute, accrued, contingent or otherwise)
which would be required to be reflected or reserved against on a consolidated
balance sheet of Golden Queen prepared in accordance with GAAP or the notes
thereto, except liabilities or obligations (i) reflected or reserved against on
the consolidated balance sheet of Golden Queen as of December 31, 2013 (the
“Balance Sheet Date”), including the notes thereto, or included in the Golden
Queen SEC Documents or the Financial Statements, (ii) incurred after the Balance
Sheet Date in the ordinary course of business, (iii) that individually and in
the aggregate would not reasonably be expected to have a material adverse effect
on Golden Queen and GQ California taken as a whole or (iv) incurred in
connection with the Transactions.

          (g)     GQ California has no liabilities or obligations of any nature
(whether absolute, accrued, contingent or otherwise) which would be required to
be reflected or reserved against on a balance sheet of GQ California prepared in
accordance with GAAP or the notes thereto, except liabilities or obligations (i)
reflected or reserved against on the consolidated balance sheet of Golden Queen
as of March 31, 2014, (ii) incurred after such date in the ordinary course of
business, (iii) that individually and in the aggregate would not reasonably be
expected to have a material adverse effect on GQ California or (iv) incurred in
connection with the Transactions.

9

--------------------------------------------------------------------------------

     2.8     Absence of Certain Changes. Since June 30, 2013, except as
disclosed in a Golden Queen SEC Documents:

          (a)     the business of GQ California has been carried on and
conducted in all material respects in the ordinary course of business consistent
with past practice;

          (b)     there has not been any change, development, occurrence, event
or state of facts that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on GQ California, and

          (c)     none of Golden Queen, GQ Holdco or GQ California has taken any
action with respect to GQ California that, if taken after the date of this
Agreement without the consent of LUK Holdco, Gauss and Auvergne, would
constitute a breach of any of the covenants set forth in Section 4.4.

     2.9     Legal Proceedings. Except as otherwise disclosed in the Golden
Queen SEC Documents or in Section 2.9 of the GQ Disclosure Schedule, there is no
pending or, to the Knowledge of Golden Queen or GQ California, threatened,
legal, administrative or arbitral proceeding, claim, suit or action against, or
governmental or regulatory investigation of, or injunction order, judgment,
ruling or decree imposed upon, GQ California or any of its properties or assets,
in each case, by or before any Governmental Entity or Person.

     2.10     Compliance With Laws; Permits.

          (a)     GQ California is and since January 1, 2010 has been in
compliance with all material Laws applicable to GQ California and its properties
and assets. Neither Golden Queen nor GQ California has received any notice of or
been charged with the violation of any Laws by GQ California. To the Knowledge
of Golden Queen, neither Golden Queen nor GQ California is under investigation
with respect to the violation of any Laws by GQ California and there are no
facts or circumstances which could form the basis for any such violation.

          (b)     Except as set forth in Section 2.10 of the GQ Disclosure
Schedule, GQ California (x) holds all material Permits necessary for the lawful
conduct of its business and the exploration, mining, development and operation
of the Soledad Mountain Project and (y) is in material compliance with the terms
of all such Permits. Section 2.10 of the GQ Disclosure Schedule contains a list
of all Permits which are required for the operation of the business of GQ
California as presently conducted and as contemplated to be conducted pursuant
to the JV Operating Agreement, including the exploration and development of the
Soledad Mountain Project (“GQ Permits”), other than those the failure of which
to possess is immaterial. Except as set forth in Section 2.10 of the GQ
Disclosure Schedule, GQ California currently has all the GQ Permits, other than
those the failure of which to possess is immaterial, and GQ California is not in
default or violation, and no event has occurred which, with notice or the lapse
of time or both, would constitute a default or violation, in any material
respect of any term, condition or provision of any GQ Permit, and to the
Knowledge of Golden Queen, there are no facts or circumstances which could form
the basis for any such default or violation. There are no Legal Proceedings
pending or, to the Knowledge of Golden Queen, threatened, relating to the
suspension, revocation or modification of any GQ Permit. None of the GQ Permits
will be impaired or in any way affected by the consummation of the transactions
contemplated by this Agreement.

10

--------------------------------------------------------------------------------

     2.11     Contracts. Section 2.11 of the GQ Disclosure Schedule sets forth a
list of each GQ Material Contract. For purposes of this Agreement, “GQ Material
Contract” shall mean each Contract to which Golden Queen or GQ California is a
party or by which Golden Queen or GQ California or any of their respective
properties or assets is bound that:

               (i)     purports to restrict the ability of GQ California or
Affiliates to compete in any geographic area or line of business or limit the
Persons to whom GQ California or Affiliates may sell products or deliver
services;

               (ii)     is a joint venture, partnership, strategic alliance,
management or similar or related agreement;

               (iii)     involves the acquisition from another Person or
disposition to another Person, directly or indirectly (by merger or otherwise),
of capital stock or other equity interests of another Person, or assets, that
(A) was for aggregate consideration under such Contract (or series of related
Contracts) in excess of US$500,000.00 (other than acquisitions or dispositions
of inventory in the ordinary course of business) or (B) contain obligations
(including indemnification, “earn-out” or other contingent obligations) that are
still in effect and could result in material payments by GQ California;

               (iv)     is a loan or credit agreement, indenture, note or other
Contract or instrument evidencing indebtedness for borrowed money by GQ
California or Contract or instrument pursuant to which indebtedness for borrowed
money may be incurred or is guaranteed by GQ California, except those involving
an amount less than US$500,000.00 in the aggregate;

               (v)     is a mortgage, pledge, security agreement or other
Contract granting a Lien on the Equity Interests, GQ California or any material
property or asset of GQ California;

               (vi)     prohibits or requires the payment of dividends or
distributions in respect of the capital stock or equity interests of GQ
California, prohibits the pledging of the capital stock or equity interests of
GQ California, or prohibits the issuance of guarantees by GQ California;

               (vii)     is reasonably likely to involve the payment, in one
transaction or a series of related transactions, to, by, or in respect of GQ
California of more than US$500,000.00 in any 12-month period;

               (viii)     is a license agreement pursuant to which Golden Queen
or GQ California is a named party and licenses in material Intellectual
Property, or licenses out material Intellectual Property owned by Golden Queen
or GQ California, other than (A) non-exclusive licenses entered into in the
ordinary course of business and (B) license agreements for commercially
available software or information technology services on customary or standard
terms;

11

--------------------------------------------------------------------------------

               (ix)     is a collective bargaining agreement;

               (x)     is an employment, management or consulting services
agreement providing annual compensation in excess of US$100,000.00 and which are
not cancelable by GQ California (A) on notice of ninety (90) days or less and
(B) without liability or penalty;

               (xi)     purports to subject Golden Queen or GQ California to a
“standstill” or similar restriction;

               (xii)     is a Contract with any Related Person; or (xiii) is a
voting agreement or registration rights agreement.

          Golden Queen has made available to LUK Holdco, Gauss and Auvergne
correct and complete copies of each GQ Material Contract, together with any and
all amendments and supplements thereto. Each GQ Material Contract is valid and
binding on, and in full force and effect and enforceable in accordance with its
terms, by Golden Queen or GQ California and, to the Knowledge of Golden Queen,
each other party thereto, in each case, subject to the Bankruptcy and Equity
Exception. Neither Golden Queen nor GQ California nor, to the Knowledge of
Golden Queen, any other party to a GQ Material Contract, is in default under any
GQ Material Contract (nor does any condition exist that, with notice or lapse of
time or both, would constitute a material default thereunder by Golden Queen or
GQ California or, to the Knowledge of Golden Queen, any other party thereto). No
party to any GQ Material Contract has given Golden Queen or GQ California notice
of its intention to cancel, terminate, change the scope of rights under, or not
renew, any GQ Material Contract.

     2.12     Tax Matters.

          Except as set forth in Section 2.12 of the GQ Disclosure Schedule:

          (a)     (i) All income and other material Tax Returns filed or
required to be filed by or on behalf of GQ California have been duly and timely
filed with the appropriate Taxing Authority in all jurisdictions in which such
Tax Returns are required to be filed (after giving effect to any valid
extensions of time in which to make such filings), and all such Tax Returns are
true, complete and correct in all material respects; and (ii) all material
amounts of Taxes due and owing by or on behalf of GQ California (whether or not
shown due on such Tax Returns), or for which GQ California could be liable, have
been fully and timely paid. GQ California is not currently the beneficiary of
any extension of time within which to file any Tax Return. With respect to any
period for which Tax Returns have not yet been filed or for which Taxes are not
yet due or owing, GQ California has made sufficient accruals for such Taxes in
the Financial Statements and its books and records. GQ California has complied
in all material respects with all applicable Laws relating to the payment and
withholding of Taxes and has duly and timely withheld and paid over all material
amounts required to be so withheld and paid over under applicable laws. All
material required estimated Tax payments sufficient to avoid any underpayment
penalties or interest have been made by or on behalf of GQ California.

12

--------------------------------------------------------------------------------

          (b)     (i) No claim has been made in writing, or, to the Knowledge of
GQ California, otherwise, by a Taxing Authority in a jurisdiction where GQ
California does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction; and (ii) there are no Liens as a result of any unpaid Taxes
upon any of the assets of GQ California other than Permitted Liens.

          (c)     All deficiencies asserted or assessments made as a result of
any examinations by any Taxing Authority of GQ California have been fully paid,
there are no actions, audits, investigations or other administrative or court
proceedings presently pending with respect to GQ California, and GQ California
has not received any notice from any Taxing Authority that such Taxing Authority
intends to conduct an audit or investigation with respect to GQ California.

          (d)     Neither GQ California nor any other Person acting on its
behalf has (i) (A) agreed to or is required to make any adjustments pursuant to
Section 481(a) of the Code or any similar provision of Law, (B) any Knowledge
that any Taxing Authority has proposed any such adjustment or (C) any
application pending with any Taxing Authority requesting permission for any
changes in accounting methods, (ii) executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any similar provision of Law, (iii)
waived any statute of limitations in respect of Taxes or granted any extension
for the assessment or collection of Taxes, which Taxes have not since been paid,
or (iv) granted to any Person any power of attorney that is currently in force
with respect to any Tax matter.

          (e)     GQ California (i) is not a party to any Tax sharing,
allocation, indemnity or similar agreement or arrangement (whether or not
written), (ii) is not subject to any private letter ruling of the IRS or
comparable rulings of any Taxing Authority, (iii) is not and has never been a
member of any affiliated group nor has any liability for the Taxes of any other
Person under Treasury Regulation Section 1.1502 -6 (or any similar provision of
Law), as a transferee or successor under applicable Law or by Contract or
otherwise, (iv) has not constituted either a "distributing corporation" or a
"controlled corporation" (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock intended to qualify for tax-free treatment
under Section 355 of the Code, and (v) has not and has never had a permanent
establishment in any country other than the country of its organization or been
subject to Tax in a jurisdiction outside the country of its organization.

          (f)     GQ California shall not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any (i)
installment sale or open transaction disposition made on or prior to the Closing
Date or (ii) prepaid amount received on or prior to the Closing Date.

          (g)     None of GQ California or any member of any consolidated tax
group in which GQ California has been included has (i) engaged in any
“reportable transactions” as defined in Treasury Regulation Section 1.6011 -4(b)
or (ii) failed to disclose on its U.S. federal Tax Returns all positions taken
therein that could give rise to substantial understatement of U.S. federal
income tax within the meaning of Section 6662 of the Code.

13

--------------------------------------------------------------------------------

     2.13     Employee Benefits and Labor Matters. Section 2.13 of the GQ
Disclosure Schedule contains a complete and accurate list of the following for
each employee of GQ California, including each employee on leave of absence or
layoff status: name, job title, date of hire or engagement, primary work
location, current annual salary or hourly rate of pay, bonus compensation paid
in the last twelve months, and active/inactive status. Except as set forth on
Section 2.13 of the GQ Disclosure Schedule, GQ California is in material
compliance with all applicable Laws respecting labor, employment, terms and
conditions of employment, classification of employees and independent
contractors, workers’ compensation, occupational safety and health, and wages
and hours. Except as set forth on Section 2.13 of the GQ Disclosure Schedule, GQ
California does not sponsor, maintain, contribute to or have an obligation to
contribute to, nor has any liability in respect of, and has never sponsored,
maintained, contributed to or had an obligation to contribute to or has had any
liability in respect of, any GQ Benefit Plans. All GQ Benefit Plans have been
established, operated and maintained in all material respects in accordance with
their respective terms and with applicable Laws. For purposes of this Agreement,
“GQ Benefit Plans” shall mean, collectively, (A) all “employee benefit plans”
(as defined in Section 3(3) of ERISA, whether or not subject to ERISA) and any
other material bonus, pension, profit sharing, retirement, deferred
compensation, incentive compensation, equity or equity-based compensation,
severance, retention, change in control, disability, vacation, death benefit,
hospitalization, medical or other material benefit plans, programs, agreements
or arrangements providing, or designed to provide, material benefits to any
current or former directors, officers, employees or consultants of GQ California
or the beneficiaries or dependents of any such Person or as to which GQ
California sponsors, maintains, contributes or is obligated to contribute, or
under which GQ California has any liability and (B) all employment, consulting,
severance, retention, change of control, tax gross-up or termination agreements
between GQ California and any current or former directors, officers, employees
or consultants of GQ California.

     2.14     Environmental Matters. Except as set forth on Section 2.14 of the
GQ Disclosure Schedule:

          (a)     the operations of GQ California are and have been in
compliance with all applicable material Environmental Laws, which compliance
includes obtaining, maintaining in good standing and complying with all
Environmental Permits and no action or proceeding is pending or, to the
Knowledge of Golden Queen, threatened to revoke, modify or terminate any such
Environmental Permit, and, to the Knowledge of Golden Queen, no facts,
circumstances or conditions currently exist that could reasonably be expected to
adversely affect such continued compliance with Environmental Laws and
Environmental Permits or require currently unbudgeted capital expenditures to
achieve or maintain such continued compliance with Environmental Laws and
Environmental Permits;

          (b)     neither Golden Queen nor GQ California is the subject of any
outstanding written Order or Contract with any Governmental Entity or Person
with respect to (i) Environmental Laws, (ii) Remedial Action or (iii) any
Release or threatened Release of a Hazardous Material;

          (c)     no claim has been made or is pending, or to the Knowledge of
Golden Queen, threatened against Golden Queen or GQ California alleging either
or both that GQ California may be in violation of any Environmental Law or
Environmental Permit, or may have any liability under any Environmental Law;

14

--------------------------------------------------------------------------------

          (d)     to the Knowledge of Golden Queen, no facts, circumstances or
conditions exist with respect to Golden Queen or GQ California or any property
currently or formerly owned, operated or leased by Golden Queen or GQ California
or any property to which the Golden Queen or GQ California arranged for the
disposal or treatment of Hazardous Materials that could reasonably be expected
to result in GQ California incurring unbudgeted environmental costs and
liabilities;

          (e)     there are no investigations of the business, operations, or
currently or, to the Knowledge of Golden Queen, previously owned, operated or
leased property of Golden Queen or GQ California pending or, to the Knowledge of
Golden Queen, threatened which could lead to the imposition on GQ California of
any environmental costs and liabilities or Liens under Environmental Law;

          (f)     the Transactions do not require the consent of or filings with
any Governmental Entity with jurisdiction over Golden Queen or GQ California
with respect to environmental matters;

          (g)     Golden Queen has made available to LUK Holdco, Gauss and
Auvergne copies of all environmentally related audits, studies, reports,
analyses, permit applications, material correspondence and results of
investigations that have been performed with respect to the currently or
previously owned, leased or operated properties of Golden Queen or GQ
California.

     2.15     Intellectual Property.

          (a)     Section 2.15(a) of the GQ Disclosure Schedule sets forth (i) a
true and complete schedule of each item of Owned Intellectual Property and any
applications for Owned Intellectual Property, (ii) Licensed Intellectual
Property that is material to GQ California (collectively, with the Owned
Intellectual Property, the “GQ Intellectual Property”); provided, however, that
GQ California’s confidential and proprietary trade secrets, product
specifications and formulations owned or utilized by GQ California are not
disclosed in Section 2.15(a) of the GQ Disclosure Schedule, and (iii) all
Contracts under which GQ California has received a license or sublicense with
respect to any of the Licensed Intellectual Property pursuant to which it is
obligated to pay a royalty, license fee or similar payment in an amount in
excess of $100,000 per annum (other than non-exclusive end-user licenses for
commercially available prepackaged computer software generally available to the
public) (the “Intellectual Property Licenses”).

          (b)     GQ California owns all right, title, and interest in and to,
or has a valid and enforceable license to use, all GQ Intellectual Property as
the same is used in the business of GQ California. The Owned Intellectual
Property is valid, enforceable and subsisting and is not subject to any Liens
(other than Permitted Liens). GQ California does not use any Intellectual
Property in connection with the conduct of its business other than the GQ
Intellectual Property.

          (c)     To the Knowledge of Golden Queen, no other Person is
infringing, misappropriating or otherwise violating any of the GQ Intellectual
Property. Neither Golden Queen nor GQ California has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any other Person’s
Intellectual Property rights, and neither Golden Queen nor GQ California has
received a written notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that Golden Queen or GQ
California must license or refrain from using any other Person’s Intellectual
Property rights). No claim by any other Person contesting the validity of any GQ
Intellectual Property has been made, is currently outstanding or, to the
Knowledge of Golden Queen, is threatened.

15

--------------------------------------------------------------------------------

     2.16     Title to Property.

          (a)     Section 2.16(a) of the GQ Disclosure Schedule sets forth a
complete list of (i) all real property and interests in real property, including
improvements thereon and easements appurtenant thereto owned in fee by Golden
Queen or GQ California in connection with the conduct of GQ California’s
business and lying within the Approved Project Boundary (individually, an “Owned
Property” and collectively, the “Owned Properties”), (ii) all real property,
including Mineral Interests and Water Rights and interests in real property
leased by Golden Queen or GQ California in connection with the conduct of GQ
California’s business and lying within the Approved Project Boundary
(individually, a “Real Property Lease” and collectively, the “Real Property
Leases”) as lessee or lessor, including a description of each such Real Property
Lease (including the name of the third party lessor or lessee and the date of
the lease or sublease and all amendments thereto), (iii) all unpatented mining
claims and millsites held by Golden Queen or GQ California in connection with
the conduct of GQ California’s business and lying within the Approved Project
Boundary (individually, a “Mining Claim” and collectively, the “Mining Claims”),
and (iv) all real property and interests in real property owned, leased or held
by Golden Queen or GQ California and lying outside the Approved Project Boundary
(individually, an “Additional Property” and, collectively, the “Additional
Properties” and, together with the Mining Claims, Owned Properties and Real
Property Leases, being referred to herein individually as a “GQ Property” and,
collectively, as the “GQ Properties”). Golden Queen or GQ California have good
and marketable fee title to all Owned Property, free and clear of all Liens of
any nature whatsoever, except (A) those Liens set forth on Section 2.16(a) of
the GQ Disclosure Schedule and (B) Permitted Liens. The GQ Properties constitute
all interests in real property currently used, occupied or currently held for
use in connection with the business of GQ California and which are necessary for
the continued operation of the business of GQ California as the business is
currently conducted and contemplated to be conducted. All of the GQ Properties
and buildings, fixtures and improvements thereon (i) are in good operating
condition without material structural defects, and all mechanical and other
systems located thereon are in good operating condition, and no condition exists
requiring material repairs, alterations or corrections and (ii) are suitable,
sufficient and appropriate in all material respects for their current and
contemplated uses. None of the improvements located on the GQ Properties require
any special dispensation, variance or special permit under any Laws, other than
those already obtained. Golden Queen has made available to LUK Holdco, Gauss and
Auvergne true, correct and complete copies of (i) all deeds, title reports and
surveys for the Owned Properties and (ii) the Real Property Leases, together
with all amendments, modifications or supplements, if any, thereto. To the
Knowledge of Golden Queen, the GQ Properties are not subject to any leases,
rights of first refusal, options to purchase or rights of occupancy, except the
Real Property Leases set forth on Appendix C to Section 2.16(a) of the GQ
Disclosure Schedule.

16

--------------------------------------------------------------------------------

          (b)     Except as set forth on Appendix C to Section 2.16(a) of the GQ
Disclosure Schedule, each of Golden Queen and GQ California, as applicable, has
a valid, binding and enforceable leasehold interest under each of the Real
Property Leases under which it is a lessee, free and clear of all Liens other
than Permitted Liens, and each of the Real Property Leases is in full force and
effect. Neither Golden Queen nor GQ California is in material default under any
Real Property Lease, and to the Knowledge of Golden Queen no event has occurred
and no circumstance exists which, if not remedied, and whether with or without
notice or the passage of time or both, would result in such a default. Neither
Golden Queen nor GQ California has received or given any notice of any default
or event that with notice or lapse of time, or both, would constitute a default
by Golden Queen or GQ California under any of the Real Property Leases and, to
the Knowledge of Golden Queen, no other party is in material default thereof,
and no party to any Real Property Lease has exercised any termination rights
with respect thereto. Except as set forth on Appendix C to Section 2.16(a) of
the GQ Disclosure Schedule, there are no Real Property Leases that are scheduled
to expire by their terms in the twenty four (24) months following the date of
this Agreement.

          (c)     Golden Queen and GQ California have all material Permits from
any Governmental Entity that are necessary for the current use and operation of
each GQ Property, and Golden Queen and GQ California have fully complied with
all material conditions of the Permits applicable to them. No material default
or violation, or event that with the lapse of time or giving of notice or both
would become a material default or violation, has occurred in the due observance
of any Permit.

          (d)     There does not exist any actual or, to the Knowledge of Golden
Queen, threatened or contemplated condemnation or eminent domain proceedings
that affect any GQ Property or any part thereof, and neither Golden Queen nor GQ
California has received any notice, oral or written, of the intention of any
Governmental Entity or other Person to take or use all or any part thereof.

          (e)     Except as set forth on Section 2.16(e) of the GQ Disclosure
Schedule, GQ California does not own, hold, have any obligation under, or is not
a party to, any option, right of first refusal or other contractual right to
purchase, acquire, sell, assign or dispose of any real estate or any portion
thereof or interest therein.

          (f)     Except as set forth on Section 2.16(f) of the GQ Disclosure
Schedule, (i) Golden Queen and GQ California have good and marketable title to
the Water Rights within the Fremont Valley Groundwater Basin which entitle them
to withdraw ground water; (ii) as of the date of this Agreement, no Liens exist
that may relate to or otherwise affect the Water Rights; (iii) to the Knowledge
of Golden Queen, none of the Water Rights has been lost by nonuse, passage of
time, failure to comply with any Laws or by any sale or transfer thereof, or are
subject to claims or actions for abandonment or forfeiture due to failure to put
all or part of the water represented by the Water Rights to beneficial use; (iv)
Golden Queen and GQ California have the right to withdraw ground water as a
landowner or lessee, which right is not encumbered by material competing water
uses or limited by mitigation requirements under Environmental Permits; (v) to
the Knowledge of Golden Queen, the Water Rights comprise all water rights, well
rights, water shares, contract rights, water allotments and Property necessary
to withdraw ground water, required to operate the business of GQ California as
presently conducted and as contemplated to be conducted under the JV Operating
Agreement, including the development and operation of the Soledad Mountain
Project; and (v) all charges, filings, registrations and assessments related
thereto have been made and are current.

17

--------------------------------------------------------------------------------

     2.17     Related Party Transactions. Except as set forth in Section 2.17 of
the GQ Disclosure Schedule and the Transactions provided for hereunder, no
employee, officer, director, stockholder, partner or member of Golden Queen or
GQ California, any member of his or her immediate family or any of their
respective Affiliates (“Related Persons”) (i) owes any amount to or in respect
of GQ California nor does GQ California owe any amount to, or has GQ California
committed to make any loan or extend or guarantee credit to or for the benefit
of, any Related Person, (ii) is involved in any business arrangement or other
relationship with or in respect of GQ California (whether written or oral),
(iii) owns any property or right, tangible or intangible, that is used by GQ
California (iv) has any claim or cause of action against or in respect of GQ
California or (v) owns any direct or indirect interest of any kind in, or
controls or is a director, officer, employee or partner of, or consultant to, or
lender to or borrower from or has the right to participate in the profits of,
any Person which is a competitor, supplier, customer, landlord, tenant, creditor
or debtor of the GQ California.

     2.18     Certain Payments. Neither Golden Queen nor GQ California or, to
the Knowledge of Golden Queen, any director, officer, employee, or other Person
associated with or acting on behalf of any of them, has directly or indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services (i) to obtain favorable treatment in
securing business for or on behalf of GQ California, (ii) to pay for favorable
treatment for business secured by or on behalf of GQ California, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of or on behalf of GQ California, or (iv) in violation of any Law, or
(b) established or maintained any fund or asset with respect to Golden Queen or
GQ California that has not be recorded in the books and records of GQ
California.

     2.19     Sufficiency of Assets. Except as set forth in Section 2.19 of the
GQ Disclosure Schedule, GQ California owns and has good title to each of the
material assets held by it, free and clear of all Liens other than Permitted
Liens. Such assets constitute all of the properties used in or held for use in
the business of GQ California and are sufficient for GQ California to conduct
its business from and after the Closing Date without interruption and in the
ordinary course of business, as it has been conducted prior to the Closing Date
and as contemplated to be conducted after the Closing Date.

     2.20     Tangible Personal Property.

          (a)     GQ California has good and marketable title to all of the
items of tangible personal property used in the business of GQ California, free
and clear of any and all Liens, other than Permitted Liens. All such items of
tangible personal property which, individually or in the aggregate, are material
to the operation of the business of GQ California are in good condition and in a
state of good maintenance and repair (ordinary wear and tear excepted) and are
suitable for the purposes used.

          (b)     Section 2.20 of the GQ Disclosure Schedule sets forth all
leases of personal property (“Personal Property Leases”) involving annual
payments in excess of US$500,000.00 relating to personal property used by GQ
California in the business of GQ California or to which GQ California is a party
or by which the properties or assets of GQ California is bound. All of the items
of personal property under the Personal Property Leases are in good condition
and repair (ordinary wear and tear excepted) and are suitable for the purposes
used, and such property is in all material respects in the condition required of
such property by the terms of the lease applicable thereto during the term of
the lease. Golden Queen has delivered or made available to LUK Holdco, Gauss and
Auvergne true, correct and complete copies of the Personal Property Leases,
together with all amendments, modifications or supplements thereto.

18

--------------------------------------------------------------------------------

          (c)     GQ California has a valid, binding and enforceable leasehold
interest under each of the Personal Property Leases under which it is a lessee.
Each of the Personal Property Leases is in full force and effect and neither
Golden Queen nor GQ California has received or given any notice of any default
or event that with notice or lapse of time, or both, would constitute a default
by Golden Queen or GQ California under any of the Personal Property Leases and,
to the Knowledge of Golden Queen, no other party is in default thereof, and no
party to the Personal Property Leases has exercised any termination rights with
respect thereto.

     2.21     Information Supplied. None of the information supplied or to be
supplied by or with respect to Golden Queen, GQ Holdco or GQ California, and the
Transactions, in each case, specifically for inclusion or incorporation by
reference in the Proxy Statement will, at the date it (and any amendment or
supplement thereto) is first mailed to the stockholders of Golden Queen or at
the time of the GQ Stockholders Meeting contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading; provided, that no
representation or warranty is made by Golden Queen with respect to information
supplied by or on behalf of LUK Holdco, Gauss or Auvergne for inclusion or
incorporation by reference in any of the foregoing.

     2.22     Mining Claims.

          (a)     With respect to Mining Claims located by GQ California that
are included within the GQ Properties, subject to the paramount title of the
United States, Mining Claims not located by GQ California, but conveyed to them
by deed, to the best of GQ California’s Knowledge: (i) the Mining Claims were
properly located, laid out and monumented in all material respects in accordance
with applicable Law; (ii) all required location and validation work was properly
performed in all material respects; (iii) location notices and certificates were
properly recorded and filed with appropriate governmental agencies in all
material respects; (iv) all assessment work required to hold the Mining Claims
has been performed and all location fees, mining claim rental fees, mining claim
maintenance payments and similar payments required by Law to locate and hold
unpatented mining claims (the “Governmental Fees”) have been paid or will be
paid in a manner consistent with prudent mine management practices and to
maintain such items in material compliance with all applicable Laws through the
assessment year ending September 1, 2013; (v) all affidavits of assessment work,
evidence of payment of Governmental Fees, and other filings required to maintain
the Mining Claims in good standing have been properly and timely recorded or
filed with appropriate governmental agencies in all material respects; (vi) the
Mining Claims are free and clear of Liens, other than Permitted Liens and
immaterial defects in title; and (vii) Golden Queen has no Knowledge of
conflicting Mining Claims. Nothing in this Section 2.22, however, shall be
deemed to be a representation or a warranty that any of the Mining Claims
contains a valuable mineral deposit.

19

--------------------------------------------------------------------------------

          (b)     With respect to Mining Claims not located by GQ California but
which are leased by GQ California and included within the GQ Properties, subject
to the paramount title of the United States: (i) all assessment work required to
hold the Mining Claims has been performed in all material respects, and all
Governmental Fees have been paid or will be paid in a manner consistent with
prudent mine management practices and to maintain such items in material
compliance with all applicable Laws through the assessment year ending September
1, 2013; (ii) all affidavits of assessment work, evidence of payment of
Governmental Fees, and other filings required to maintain the Mining Claims in
good standing have been properly and timely recorded or filed with appropriate
governmental agencies in all material respects; (iii) the Mining Claims are free
and clear of Liens, other than Permitted Liens and immaterial defects in title;
and (iv) Golden Queen has no Knowledge of conflicting Mining Claims. Nothing in
this Section 2.22, however, shall be deemed to be a representation or a warranty
that any of the Mining Claims contains a valuable discovery of minerals.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE PARTIES

          Each of the Parties (other than GQ California) hereby severally, and
not jointly, represents and warrants, with respect to itself only, to each of
the other Parties (other than GQ California) as follows, except in respect of
Section 3.6, which each of LUK Holdco, Gauss and Auvergne hereby severally, and
not jointly, represents and warrants, with respect to itself only, to Golden
Queen:

     3.1     Organization. Such Party is an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of such Party’s
organization.

     3.2     Authority. Such Party has all necessary corporate or other entity
power and authority to execute and deliver this Agreement and to perform their
respective obligations hereunder and to consummate the Transactions. The
execution, delivery and performance by such Party of this Agreement, and the
consummation by such Party of the Transactions, have been duly authorized and
approved by their respective board of directors or managers and subject to the
GQ Stockholder Approval in the case of Golden Queen, no other corporate or other
entity action on the part of such Party is necessary to authorize the execution,
delivery and performance by such Party of this Agreement and the consummation by
such Party of the Transactions. This Agreement has been duly executed and
delivered by such Party and, assuming due authorization, execution and delivery
hereof by the other Parties, constitutes a legal, valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms,
subject to the Bankruptcy and Equity Exception.

     3.3     Non-contravention. Neither the execution and delivery of this
Agreement by such Party nor the consummation by such Party of the Transactions,
nor compliance by such Party with any of the terms or provisions hereof, will
(a) violate or conflict with any provision of the Organizational Documents of
such Party or (b) assuming that the authorizations, consents and approvals
referred to in Section 3.4 are obtained and the filings referred to in Section
3.4 are made and assuming the GQ Stockholder Approval is obtained in the case of
Golden Queen, (i) violate any Law, injunction, order, judgment, ruling or decree
of any Governmental Entity applicable to such Party or (ii) violate, conflict
with, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default), or give rise to a right of termination or
cancellation, an acceleration of performance required, a loss of benefits, or
the creation of any Lien upon any of the respective properties or assets of such
Party under, any of the terms, conditions or provisions of any Contract or
Permit to which such Party is a party, except, in the case of clause (ii), for
such violations, conflicts, defaults, terminations, cancellations,
accelerations, losses and Liens as, individually and in the aggregate, would not
reasonably be expected to prevent or materially delay the consummation of the
Transactions.

20

--------------------------------------------------------------------------------

     3.4     Governmental Approvals. Except for (a) filings required under, and
compliance with other applicable requirements of, the Exchange Act, and the
rules of applicable stock exchanges and (b) filings with Governmental
Authorities required under, and in compliance with other applicable requirements
of, the Laws listed on Section 3.4 of the GQ Disclosure Schedule, no consents or
approvals of, or filings, declarations or registrations with, any Governmental
Entity are necessary for the execution and delivery of this Agreement by such
Party and the consummation by such Party of the Transactions, except for such
other consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not reasonably be expected, individually and in
the aggregate, to prevent or materially delay the consummation of the
Transactions.

     3.5     Brokers. Except for a finder fee payable by LUK to Apogee Global
Advisors, Inc., no broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission, or the reimbursement of expenses, in connection with the
Transactions based upon arrangements made by or on behalf of such Party.

     3.6     Investment. Gauss is acquiring the membership interests of GQ
California for its own account as an investment without the present intent to
sell, transfer or otherwise distribute the same to any other Person. Gauss
acknowledges that the membership interests are not registered pursuant to the
Securities Act and that none of the membership interests may be transferred,
except pursuant to an effective registration statement under, or an applicable
exception from registration under, the Securities Act. Gauss is an “accredited
investor” as defined under Rule 501(a) promulgated under Regulation D of the
Securities Act.

ARTICLE IV - ADDITIONAL COVENANTS AND AGREEMENTS

     4.1     Stockholders Meeting; Preparation of the Proxy Statement.

          (a)     Golden Queen shall, as soon as practicable after the proxy or
information statement of Golden Queen containing information required by
Regulation 14A under the Exchange Act (collectively with all amendments and
supplements thereto, the “Proxy Statement”) is cleared by the SEC for mailing to
the stockholders of Golden Queen, establish a record date for, duly call, give
notice of, convene and hold a special meeting of stockholders of Golden Queen
(including any adjournment or postponement thereof, the “GQ Stockholders
Meeting”) for the purpose of obtaining the GQ Stockholder Approval. Golden
Queen’s obligations pursuant to this Section 4.1(a) shall not be diminished or
otherwise affected by (i) the receipt, disclosure or commencement of any
Takeover Proposal (whether or not a Superior Proposal) or (ii) any proposed or
actual change, qualification, withdrawal or modification of the GQ Board
Recommendation, unless this Agreement is terminated in accordance with Section
6.1.

21

--------------------------------------------------------------------------------

          (b)     Golden Queen shall, through the Board of Directors of Golden
Queen, but subject to the right to make a GQ Adverse Recommendation Change in
accordance with Section 4.2, (i) recommend to the stockholders of Golden Queen
that such stockholders give the GQ Stockholder Approval (the “GQ Board
Recommendation”) and (ii) include the GQ Board Recommendation in the Proxy
Statement; and Golden Queen shall use commercially reasonable efforts to solicit
the GQ Stockholder Approval unless this Agreement is terminated in accordance
with Section 6.1.

          (c)     As soon as practicable following the date of this Agreement,
Golden Queen shall (using its commercially reasonable efforts) prepare, and file
with the SEC, a preliminary Proxy Statement, which shall comply as to form in
all material respects with applicable requirements of the Exchange Act and with
Canadian securities laws. Golden Queen shall use its commercially reasonable
efforts to respond to any comments of the SEC or its staff and cause the Proxy
Statement to be mailed to the stockholders of Golden Queen as soon as
practicable after the Proxy Statement has been cleared by the SEC for mailing to
the stockholders of Golden Queen. Except as otherwise prohibited by applicable
law, Golden Queen shall notify LUK Holdco, Gauss and Auvergne promptly of the
receipt of any comments from the SEC or its staff and of any request by the SEC
or its staff for amendments or supplements to the Proxy Statement or for
additional information and will supply LUK Holdco, Gauss and Auvergne with
copies of all correspondence between Golden Queen or any of Golden Queen’s
Representatives (as defined in Section 4.2), on the one hand, and the SEC or its
staff, on the other hand, with respect to the Proxy Statement or the
Transactions (and, to the extent practicable, Golden Queen and its counsel shall
permit LUK Holdco, Gauss and Auvergne, and their respective counsel, to
participate in all communications with the SEC and its staff (including all
meetings and telephone conferences) with respect to the Proxy Statement or the
Transactions). If at any time prior to the GQ Stockholders Meeting any event
shall occur, or fact or information shall be discovered, that should be set
forth in an amendment or supplement to the Proxy Statement so that such document
would not include any misstatement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading, the Party that
discovers such information shall promptly notify the other Parties and Golden
Queen shall prepare and file with the SEC and the Canadian securities commission
such amendment or supplement as promptly as practicable and, to the extent
required by Law, cause such amendment or supplement to be disseminated to the
stockholders of Golden Queen. LUK Holdco, Gauss and Auvergne shall cooperate
with Golden Queen in the preparation of the Proxy Statement or any amendment or
supplement thereto. Notwithstanding anything to the contrary stated above, prior
to filing or mailing the Proxy Statement (or any amendment or supplement
thereto) or responding to any comments of the SEC or its staff with respect
thereto, Golden Queen shall provide LUK Holdco, Gauss and Auvergne, and their
respective counsel, with a reasonable opportunity to review and comment on such
document or response and shall include in such document or response all comments
reasonably proposed by LUK Holdco, Gauss and Auvergne, and their respective
counsel, as the case may be.

22

--------------------------------------------------------------------------------

          (d)     Each of LUK Holdco, Gauss and Auvergne, severally and not
jointly, represent and warrant that none of the information supplied or to be
supplied by or with respect to LUK Holdco, Gauss and Auvergne, respectively, and
the Transactions, in each case, specifically for inclusion or incorporation by
reference in the Proxy Statement will, at the date it (and any amendment or
supplement thereto) is first mailed to the stockholders of Golden Queen or at
the time of the GQ Stockholders Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading; provided, that no
representation or warranty is made by LUK Holdco, Gauss and Auvergne with
respect to information supplied by or on behalf of Golden Queen for inclusion or
incorporation by reference in any of the foregoing.

     4.2     Takeover Proposals.

          (a)     Except as otherwise permitted by this Section 4.2, Golden
Queen shall not, and shall cause GQ California and any of Golden Queen’s
Affiliates not to, and shall not authorize or permit its and its Affiliates’
respective officers, directors, employees, financial advisors and investment
bankers, agents and representatives (collectively, “Representatives”) to,
directly or indirectly, (i) solicit, facilitate or encourage, including by way
of furnishing non-public information, the making of, or any inquiries regarding,
or the making of any proposal that could reasonably be expected to lead to, a
Takeover Proposal or (ii) engage in, continue or otherwise participate in any
discussions or negotiations with any third party regarding a Takeover Proposal;
provided, however, that if Golden Queen, GQ California or their respective
Representatives receives, after the date of this Agreement and prior to receipt
of the GQ Stockholder Approval, a written Takeover Proposal which was
unsolicited and not involving a breach of this Agreement and that the Board of
Directors of Golden Queen (or any authorized committee thereof) reasonably
determines in good faith, after consultation with outside legal counsel and
Maxit Capital LP or another outside financial advisor of national reputation,
constitutes or could reasonably be expected to lead to a Superior Proposal, and
the Board of Directors of Golden Queen reasonably determines in good faith,
after consultation with outside legal counsel, that the failure to take such
action would constitute a breach of Golden Queen’s directors’ fiduciary duties
to Golden Queen or the stockholders of Golden Queen under applicable Law, then
Golden Queen and GQ California and their respective Representatives may, prior
to receipt of the GQ Stockholder Approval and after providing LUK Holdco and
Gauss not less than 24 hours written notice of its intention to take such
action, and subject to compliance with Golden Queen’s and GQ California’s
obligations under this Section 4.2, (A) furnish, pursuant to an Acceptable
Confidentiality Agreement (as defined below), any information with respect to
Golden Queen and GQ California to the Person (or group of Persons) making such
Takeover Proposal (provided that Golden Queen shall concurrently provide to
Auvergne, LUK Holdco and Gauss all information concerning Golden Queen or GQ
California that is provided to any Person given such access which was not
previously provided to LUK Holdco, Gauss or their respective Representatives)
and (B) engage and participate in discussions and negotiations with such Person
(or group of Persons) regarding such Takeover Proposal. Golden Queen shall
provide Auvergne, LUK Holdco and Gauss with a correct and complete copy of each
confidentiality agreement entered into pursuant to this Section 4.2 within
twenty four (24) hours of the execution thereof. Golden Queen shall not enter
into any confidentiality agreement with any Person which prohibits Golden Queen
from complying with its obligations to Auvergne, LUK Holdco and Gauss under this
Section 4.2. Without limiting any of the foregoing, it is understood that any
violation of this Section 4.2 by Golden Queen’s Subsidiaries or Representatives
shall be deemed to be a breach of this Section 4.2 by Golden Queen.

23

--------------------------------------------------------------------------------

          (b)     Except as permitted by this Section 4.2(b), neither the Board
of Directors of Golden Queen nor any committee thereof shall (i)(1) withdraw,
qualify or change, or publicly propose to withdraw, qualify or change, in a
manner adverse to Gauss, the GQ Board Recommendation or (2) approve or recommend
a Takeover Proposal (any action described in this clause (i) being referred to
as a “GQ Adverse Recommendation Change”) or (ii) authorize or permit Golden
Queen or any of its Subsidiaries to enter into any merger, acquisition, share
exchange or other agreement with respect to any Takeover Proposal (other than a
confidentiality agreement in accordance with this Section 4.2) (each, a “GQ
Acquisition Agreement”). Notwithstanding the foregoing, prior to receipt of the
GQ Stockholder Approval (A) the Board of Directors of Golden Queen may withdraw,
qualify or change, in a manner adverse to Gauss, the GQ Board Recommendation in
response to an Intervening Event (as defined below) if such Board reasonably
determines in good faith, after consultation with outside legal counsel, that
the failure to take such action would constitute a breach of Golden Queen’s
directors’ fiduciary duties to Golden Queen and the shareholders of Golden Queen
under applicable Law, and (B) if the Board of Directors of Golden Queen receives
a Takeover Proposal that the Board of Directors of Golden Queen reasonably
determines in good faith, after consultation with outside legal counsel and
Maxit Capital LP or another outside financial advisor of national reputation,
constitutes a Superior Proposal, Golden Queen may make a GQ Adverse
Recommendation Change with respect to such Superior Proposal and/or Golden Queen
or its Subsidiaries may enter into a GQ Acquisition Agreement with respect to
such Superior Proposal if, in the case of a GQ Acquisition Agreement, Golden
Queen shall have, concurrently with such entry into such GQ Acquisition
Agreement, terminated this Agreement pursuant to Section 6.1(d)(ii) and paid to
LUK Holdco and Auvergne the GQ Termination Fee due under Section 6.3(b);
provided, however, that no GQ Adverse Recommendation Change, entry into any GQ
Acquisition Agreement and/or termination of this Agreement by Golden Queen
pursuant to Section 6.1(d)(ii), shall be made until after the fifth Business Day
following Auvergne’s, LUK Holdco’s and Gauss’s receipt of written notice from
Golden Queen (a “4.2 Notice”) advising Auvergne, LUK Holdco and Gauss that the
Board of Directors of Golden Queen intends to make such GQ Adverse
Recommendation Change, enter into such GQ Acquisition Agreement and/or terminate
this Agreement pursuant to Section 6.1(d)(ii) and specifying, as applicable, the
Intervening Event, the terms and conditions of (and the identity of the Person
or group of Persons making) the Superior Proposal, a summary of the value and
financial terms that the Board of Directors of Golden Queen, after consultation
with outside legal counsel and Maxit Capital LP or another outside financial
advisor of national reputation, determined should be ascribed to any non-cash
consideration offered under such Superior Proposal, and including copies of all
materials described in Section 4.2(d)(ii) (it being understood and agreed that
any amendment to the financial terms or other material terms or conditions of
such Superior Proposal shall require a new 4.2 Notice and a new five (5)
Business Day period); and during such period, if requested by Auvergne, LUK
Holdco and Gauss, Golden Queen shall engage in good faith negotiations with
Auvergne, LUK Holdco and Gauss to amend this Agreement in a manner such that the
failure by the Board of Directors of Golden Queen to make a GQ Adverse
Recommendation Change or to so terminate this Agreement would not be
inconsistent with its fiduciary duties under applicable Law; and in determining
whether to make any such GQ Adverse Recommendation Change or termination (and
whether the relevant Takeover Proposal still constitutes a Superior Proposal),
the Board of Directors of Golden Queen shall take into account any changes to
the terms of this Agreement proposed by Auvergne, LUK Holdco and Gauss.

24

--------------------------------------------------------------------------------

          (c)     In addition to the other obligations of Golden Queen set forth
in this Section 4.2:

               (i)     Except as otherwise previously agreed to in writing by
Golden Queen and LUK Holdco, Golden Queen shall, and shall cause GQ California
and Representatives to, cease immediately and cause to be terminated any and all
existing discussions or negotiations with any third party or its representatives
or financing sources conducted prior to the date of this Agreement with respect
to any Takeover Proposal, and Golden Queen shall promptly require that each
Person (other than LUK Holdco) that has executed a confidentiality agreement
within the 12-month period prior to the date of this Agreement in connection
with consideration of any potential Takeover Proposal, to the extent required by
such confidentiality agreement, to return to Golden Queen or destroy all
confidential information heretofore furnished to such Person by or on behalf of
Golden Queen or GQ California and all analyses and other materials prepared by
or on behalf of such Person that contains, reflects or analyzes that
information; and

               (ii)     Golden Queen shall promptly advise Auvergne, LUK Holdco
and Gauss in writing, and in no event later than twenty four (24) hours after
receipt, if any proposal, offer or inquiry is received by, any information is
requested from, or any discussions or negotiations are sought to be initiated or
continued with, Golden Queen, GQ California or Representatives in respect of a
Takeover Proposal, and shall, in such notice to LUK Holdco and Gauss, indicate
the identity of the Person or group of Persons making such proposal, offer,
inquiry or request and the terms and conditions of such proposal or offer and
the nature of such inquiry or request (and shall include with such notice copies
of any draft agreements, financing commitment letters and other written
materials and correspondence received from or on behalf of such Person or group
of Persons relating to such proposal, offer, inquiry or request), and thereafter
shall promptly keep Auvergne, LUK Holdco and Gauss fully informed of all
material developments affecting the status and terms and conditions of such
proposal, offer, inquiry or request (and Golden Queen shall provide Auvergne,
LUK Holdco and Gauss with copies of any additional drafts of agreements,
financing commitment letters and other written materials and correspondence
received that relate thereto) and of the status of discussions or negotiations.

          (d)     As used in this Agreement:

               (i)     “Acceptable Confidentiality Agreement” shall mean any
confidentiality agreement entered into after the date of this Agreement that
contains provisions that are no less favorable in the aggregate to Golden Queen
(and no less restrictive in any material respect with respect to the conduct of
the Person to whom information is disclosed) than those contained in the
Confidentiality Agreement, dated as of October 18, 2013, by and between LUK
Holdco and Golden Queen.

               (ii)     “Intervening Event” shall mean a material event or
development with respect to Golden Queen that was not known to the Board of
Directors of Golden Queen on the date of this Agreement (or if known, the
material consequences of which are not known to or reasonably foreseeable by
such Board of Directors as of the date of this Agreement), which event or
development (or any material consequences thereof) becomes known to the Board of
Directors of Golden Queen prior to receipt of the GQ Stockholder Approval;
provided, however, that in no event shall (A) the receipt, existence or terms of
a Takeover Proposal or (B) any announcements, approvals, issuances, or
regulations of any Governmental Entity constitute an Intervening Event.

25

--------------------------------------------------------------------------------

               (iii)     “Superior Proposal” shall mean any bona fide written
offer made by a third-party to Golden Queen or any of its Subsidiaries after the
date of this Agreement and not involving a breach of this Agreement, to (A)
acquire, directly or indirectly, all or substantially all of the equity
securities of Golden Queen or its Subsidiaries or all or substantially all of
the assets of Golden Queen and its Subsidiaries on a consolidated basis, or (B)
enter into any joint venture, property acquisition, equity investment, or other
transaction resulting in the disposal by Golden Queen of at least fifty percent
(50%) of the Soledad Mountain Project, the assets of Golden Queen or the assets
of GQ California, in each case, which offer (i) is not subject to a financing or
due diligence contingency and (ii) is otherwise on terms and conditions which
the Board of Directors of Golden Queen reasonably determines in good faith,
after consultation with outside legal counsel and an outside financial advisor
of national reputation, to be more favorable from a financial point of view to
the holders of capital stock of Golden Queen than the Transactions, taking into
account all the terms and conditions of such proposal (including the likelihood
and timing of consummation thereof based upon, among other things, the
availability of financing and the expectation of obtaining required approvals)
and this Agreement (including any changes to the terms of this Agreement
committed to by the Parties in writing).

               (iv)     “Takeover Proposal” shall mean any inquiry, proposal or
offer from any Person (other than LUK Holdco, Gauss or Auvergne) or group of
Persons relating to, in a single transaction or series of related transactions,
any (A) acquisition of assets of Golden Queen or GQ California (including
securities of GQ California, but excluding sales of assets in the ordinary
course of business) equal to twenty percent (20%) or more of Golden Queen’s
consolidated assets or to which twenty percent (20%) or more of Golden Queen’s
revenues or earnings on a consolidated basis are attributable, (B) acquisition
of beneficial ownership (within the meaning of Section 13 under the Exchange
Act) of twenty percent (20%) or more of the outstanding capital stock of Golden
Queen or GQ California, (C) tender offer or exchange offer that if consummated
would result in any Person (or “group,” as defined under Section 13 of the
Exchange Act) beneficially owning twenty percent (20%) or more of the
outstanding capital stock of Golden Queen or GQ California, (D) merger,
consolidation, share exchange, plan of arrangement, business combination,
recapitalization, liquidation, dissolution or similar transaction involving
Golden Queen or GQ California, or (E) any joint venture, property acquisition,
option, equity investment in, or other transaction related to an acquisition of
the Soledad Mountain Project or other assets of Golden Queen or GQ California;
in each case, other than the Transactions.

     4.3     Commercially Reasonable Efforts.

          (a)     Subject to the terms and conditions of this Agreement, each of
the Parties shall cooperate with the other Parties and use (and shall cause
their respective Subsidiaries to use) its respective commercially reasonable
efforts to promptly obtain all approvals, consents, registrations, permits,
authorizations and other confirmations required with respect to such Party from
Persons in connection with the Transactions (provided, however, that no Party
shall be obligated to pay any consideration (or grant any financial
accommodation) to any Person from whom any such approval, consent or other
confirmation is requested).

26

--------------------------------------------------------------------------------

          (b)     In furtherance and not in limitation of the foregoing, Golden
Queen shall file with the Toronto Stock Exchange (“TSX”) a notice in the form
required by TSX rules to request acceptance of the Transactions as promptly as
practicable and in any event within ten (10) Business Days of the date of this
Agreement, and the other Parties shall provide as promptly as practicable such
assistance as Golden Queen reasonably requests for the purposes of such filing,
and after such filing each of the Parties shall supply as promptly as
practicable any additional information and documentary material that Golden
Queen may reasonably request and use its commercially reasonable efforts to
take, or cause to be taken, all other actions Golden Queen may reasonably
request consistent with this Section 4.3 necessary to obtain such approval.

          (c)     Each of the Parties shall use its commercially reasonable
efforts to (i) cooperate in all respects with each other in connection with any
filing or submission by a Party with a Governmental Entity in connection with
the Transactions and in connection with any investigation or other inquiry by or
before a Governmental Entity relating to the Transactions, including any
proceeding initiated by a private party, and (ii) keep the other Parties
informed in all material respects and on a reasonably timely basis of any
material communication received by such Party from, or given by such Party to,
such Governmental Entity and of any material communication received or given in
connection with any proceeding by a private party, in each case regarding any of
the Transactions. Subject to applicable Laws relating to the exchange of
information, each of the Parties shall (1) have the right to review in advance,
and to the extent practicable each shall consult the other on, all the
information relating to the Transactions or the other Parties that appears in
any filing made by a Party with, or written materials submitted to, any third
party and/or any Governmental Entity in connection with the Transactions and the
Rights Offering Transactions, and (2) to the extent allowed by the applicable
Governmental Entity, consult with the other Parties hereto in advance of any
meeting or conference with, the Federal Trade Commission, the Antitrust Division
of the Department of Justice or such Governmental Entity relating to the
Transactions and give the other Parties the opportunity to attend and
participate in such meetings.

     4.4     Conduct of Business.

          (a)     Except as expressly permitted or required by this Agreement or
as required by applicable Law, during the period from the date of this Agreement
until the Closing Date, unless LUK Holdco, Gauss and Auvergne otherwise consents
in writing (which consent shall not be unreasonably withheld, delayed or
conditioned), (1) Golden Queen and GQ California shall, and shall cause GQ
Holdco to, conduct GQ California’s business in all material respects in the
ordinary course consistent with past practice and, to the extent consistent with
the foregoing, to use reasonable efforts to maintain existing relationships with
customers, suppliers, licensors, licensees, employees, consultants and other
Persons with whom Golden Queen or GQ California have material business
relationships.

27

--------------------------------------------------------------------------------

          (b)     Without limiting the generality of the foregoing, without the
prior written consent of LUK Holdco and Auvergne, GQ California shall not, and
Golden Queen shall not permit GQ California to, and Golden Queen shall not
permit GQ Holdco to permit GQ California to:

               (i)     issue, sell or grant any shares of GQ California’s
capital stock or equity interests, or any securities or rights convertible into,
exchangeable or exercisable for, or evidencing the right to subscribe for, any
shares of its capital stock or equity interests, or any warrants, options or
right to purchase or acquire any shares of its capital stock or equity interests
or any securities or rights convertible into, exchangeable or exercisable for,
or evidencing the right to subscribe for, any shares of its capital stock or
equity interests;

               (ii)     redeem, purchase or otherwise acquire any of GQ
California’s outstanding shares of capital stock or equity interests, or any
rights, warrants or options to acquire any shares of its capital stock or equity
interests;

               (iii)     declare, set aside for payment or pay any dividend on,
or make any other distribution (whether in cash, stock or property) in respect
of, any shares of GQ California’s capital stock or equity interests or otherwise
make any payments to its stockholders or other equity-holders in their capacity
as such;

               (iv)     split, combine, subdivide or reclassify any shares of GQ
California’s capital stock;

               (v)     amend, modify, make, change or revoke any material Tax
election; enter into any Tax sharing, Tax indemnity or closing agreement
pursuant to Section 7121 of the Code (or any similar provision of Law), settle
or compromise any material Tax Claim, notice, audit report or assessment; file
any material amended Tax Returns; materially amend, modify or make any change to
(or make a request to change) its Tax accounting or reporting principles,
periods, methods or practices; surrender any claim for a refund of Taxes; file
any Tax Return other than one prepared in the ordinary course of business; or
consent to any extension or waiver of the limitation period applicable to any
Tax Return, Tax Claim or assessment;

               (vi)     incur or assume any indebtedness for borrowed money,
issue or sell any debt securities, or guarantee any indebtedness (or enter into
any “keep well” or other Contract to maintain any financial statement condition)
of another Person; provided, however, that GQ California may incur indebtedness
for borrowed money to fund interim capital and administrative expenses prior to
Closing if such indebtedness is incurred on commercially reasonable terms with
the prior written consent of Gauss (“Interim Advances”);

               (vii)     make any loans or advances to any Person, except travel
and similar advances to its employees, and advances to customers, in each case,
made in the ordinary course of business consistent with past practice;

               (viii)     except (x) to the extent required under any GQ Benefit
Plan as in effect on the date hereof or (y) as required by applicable Law: (A)
enter into any collective bargaining agreement, or (B) adopt, amend or terminate
any GQ Benefit Plan (or any plan, program, agreement or arrangement that would
be a GQ Benefit Plan if in effect on the date hereof);

28

--------------------------------------------------------------------------------

               (ix)     sell, dispose of or otherwise transfer (by merger or
otherwise), lease out or license out, or pledge, mortgage or otherwise encumber,
any of its material properties or assets, except Permitted Liens;

               (x)     directly or indirectly acquire (A) by merging or
consolidating with, or by purchasing all or any substantial amount of the
capital stock or equity interest in, any Person (or a division or business of
any Person), or (B) except in the ordinary course of business consistent with
past practice, any assets for consideration in excess of US$1,000,000.00 in the
aggregate;

               (xi)     adopt a plan or agreement of complete or partial
liquidation or dissolution; or

               (xii)     agree to take any of the foregoing actions or any
action which would reasonably be expected to prevent, or materially delay or
impede, the satisfaction of any of the conditions set forth in Article V.

     4.5     Public Announcements. The initial press release with respect to the
execution of this Agreement shall be a joint press release to be reasonably
agreed upon by the Parties. Thereafter, no Party shall issue or cause the
publication of any press release or other public announcement (to the extent not
previously issued or made in accordance with this Agreement) with respect to
this Agreement or the Transactions without the prior consent of the other
Parties (which consent shall not be unreasonably withheld or delayed), except as
may be required by Law or by any applicable listing agreement with a national
securities exchange as determined in the good faith judgment of the Party
proposing to make such release (in which case such Party shall not issue or
cause the publication of such press release or other public announcement without
prior consultation with the other Parties) or subject to compliance with this
Agreement, in connection with the Proxy Statement.

     4.6     Access to Information; Confidentiality.

          (a)     Golden Queen and GQ California shall afford to LUK Holdco,
Gauss and Auvergne and their respective representatives reasonable access to
Golden Queen’s and GQ California’s properties, Contracts, books and records,
correspondence, personnel, representatives, accountants and advisors, and
furnish promptly to LUK Holdco, Gauss and Auvergne such other information
concerning Golden Queen’s and GQ California’s businesses and properties as LUK
Holdco, Gauss or Auvergne may reasonably request; provided, that LUK Holdco,
Auvergne and their respective representatives shall conduct such activities in
such a manner as not to interfere unreasonably with the operations of Golden
Queen and GQ California.

          (b)     No investigation, or information received, pursuant to this
Section 4.6 or otherwise will (i) modify any of the representations and
warranties of the Parties or cure any breach of, or non-compliance with, any
other provision of this Agreement or (ii) affect the remedies available to, or
the conditions in Article V to the obligations of, the Party receiving such
information.

29

--------------------------------------------------------------------------------

          (c)     The Confidentiality Agreement by and between LUK Holdco and
Golden Queen dated October 18, 2013, shall remain in full effect.

     4.7     Notification of Certain Matters. Each Party shall give prompt
notice to the other Parties of (a) any notice or other communication received by
such Party from any Governmental Entity in connection with the Transactions, (b)
any notice or other communication received by such Party from any Person
alleging that the consent of such Person is or may be required in connection
with the Transactions, if the subject matter of such communication or the
failure of such Party to obtain such consent would reasonably be expected to be
material to the Parties, (c) any actions, suits, claims, investigations or
proceedings commenced or, to the knowledge of such Party, threatened against,
relating to or involving or otherwise affecting such Party or any of its
Subsidiaries which relate to the Transactions, and (d) the discovery of any
fact, circumstance or failure to perform, or the occurrence or non-occurrence of
any event, which, individually or in the aggregate, if the same were occurring
or continuing as of the Closing Date, would give rise to the failure to be
satisfied of a condition set forth in Sections 5.2(a), 5.2(b), 5.2(c), 5.3(a) or
5.3(b), as applicable.

     4.8     Restructuring. Golden Queen shall, after the date hereof but prior
to the Closing Date, incorporate GQ Holdco and contribute all of the Equity
Interests of GQ California into GQ Holdco. Golden Queen shall cause GQ Holdco to
take all necessary and advisable steps to (a) convert GQ California into a
California limited liability company and continue its existence and conduct of
business as presently conducted and contemplated to be conducted, (b) assume the
GQ California Inter-corporate Debt in exchange for limited liability company
units of GQ California following its conversion into a limited liability company
on or before the Closing Date and (c) adopt the JV Operating Agreement on and as
of the Closing Date.

     4.9     Termination of Related Party Transactions. On or prior to the
Closing Date, GQ California shall (i) terminate all Contracts with GQ Holdco,
Golden Queen or their respective Affiliates, including those Contracts set forth
in Section 2.17 of the GQ Disclosure Schedule, and (ii) deliver releases
executed by, as applicable, GQ Holdco, Golden Queen or their respective
Affiliates with whom GQ California has terminated such Contracts pursuant to
this Section 4.9, providing that no further payments are due, or may become due,
under or in respect of any such terminated Contracts; provided, that in no event
shall GQ California pay any fee or otherwise incur any expense or financial
exposure with respect to any such termination or release; provided, further,
that this Section 4.9 shall not require the termination of any
employment-related agreement with any employee of GQ California.

     4.10     Tax Matters.

          (a)     Filing of Tax Returns; Payment of Taxes. Golden Queen shall
prepare, or cause to be prepared, and file or cause to be filed, all Tax Returns
of GQ California due on or prior to the Closing Date, and Golden Queen shall pay
or cause to be paid all Taxes owing in respect thereof. All such Tax Returns
shall be prepared in a manner consistent with past practice, except as otherwise
required by Law. Golden Queen shall provide, or cause to be provided, copies of
completed drafts of such Tax Returns to LUK Holdco, Gauss and Auvergne at least
twenty (20) days prior to the due date for filing thereof, along with supporting
work papers, for review and comment by LUK Holdco, Gauss and Auvergne. Golden
Queen shall consider, in good faith, any such comments.

30

--------------------------------------------------------------------------------

          (b)     Tax Allocation. In any case in which a Tax is assessed with
respect to a taxable period (or portion thereof) ending on or prior to the
Closing Date (“Pre-Closing Tax Period”), the amount of such Taxes, if any, shall
be allocated (directly or indirectly) to GQ Holdco for the period up to and
including the Closing Date. Any allocation of Taxes (other than property and ad
valorem Taxes) attributable to a Pre-Closing Tax Period shall be made by means
of a closing of the books and records of GQ California and GQ Holdco, as
applicable, as of the Closing Date; provided, however, that exemptions,
allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the
Pre-Closing Tax Period and the taxable period beginning on the day following the
Closing Date (“Post-Closing Tax Period”) in proportion to the number of days in
each such period. With respect to any property or ad valorem Tax, such Tax shall
be allocated between the Pre-Closing Tax Period and the Post-Closing Tax Period
in proportion to the number of days in such period. GQ Holdco shall pay or cause
to be paid to the relevant Taxing Authority the amount of Taxes owed by GQ
Holdco (directly or indirectly) pursuant to this Section 4.10(b) on or before
the due date for the payment of Taxes on any Tax Returns due after the Closing.

          (c)     Transfer Taxes. All sales, use, stamp, documentary, filing,
recording, transfer or similar fees or Taxes or governmental charges as levied
by any Governmental Entity (including any interest and penalties) in connection
with the transactions contemplated by this Agreement (collectively, the
“Transfer Taxes”) will be paid fifty percent (50%) by Golden Queen and fifty
percent (50%) by Gauss when due.

     4.11     Post-Closing Covenants. Golden Queen agrees that, in the event
that LUK Holdco purchases any capital stock of Golden Queen pursuant the Rights
Offering Backstop, Golden Queen shall provide to LUK Holdco, and shall cause
each Subsidiary to provide to LUK Holdco, all information available to Golden
Queen with respect to Golden Queen and each Subsidiary which is reasonably
requested by LUK Holdco to enable LUK Holdco (or its direct or indirect owners)
to comply with its (or their) United States federal income tax reporting
obligations, including but not limited to rules relating to controlled foreign
corporations and passive foreign investment companies (“PFICs”). Such assistance
shall include providing information available to Golden Queen which is
reasonably requested by LUK Holdco to enable LUK Holdco (or its direct or
indirect owners) to comply with its obligations under Code Sections 1248,
1298(f), 6038, 6038B, 6038D, 6046 and 6046A, including information relating to
earnings and profits as computed for United States federal income tax purposes.
After the end of each taxable year, Golden Queen shall determine with respect to
such taxable year if it is a controlled foreign corporation or a PFIC or if any
of its Subsidiaries that is a foreign corporation for United States federal
income tax purposes is a controlled foreign corporation or a PFIC, and if Golden
Queen determines that Golden Queen is a PFIC for such taxable year, Golden Queen
shall permit and cause each such Subsidiary which is determined to be a PFIC to
permit LUK Holdco to make a qualified electing fund election with respect to its
direct or indirect interest in such corporation pursuant to Section 1295 of the
Code, and Golden Queen shall furnish or cause each such Subsidiary to furnish to
LUK Holdco no later than sixty (60) days following the date such determination
is made the relevant PFIC annual information statement pursuant to Treasury
Regulation Section 1.1295 -1(g).

31

--------------------------------------------------------------------------------

     4.12     Rights Offering. Subject to the terms and conditions of this
Agreement and receipt of the approvals required from Governmental Entities and
the TSX, and unless otherwise agreed in writing by Gauss, Golden Queen shall, no
later than 30 days following the Closing Date, commence a rights offering by
filing a registration statement with the SEC and a preliminary prospectus with
certain of the securities commissions in Canada in relation thereto to provide
gross proceeds to Golden Queen in an amount of up to forty-five million U.S.
Dollars (US$45,000,000.00) providing shareholders with the opportunity to
purchase additional capital stock in Golden Queen at a price determined by
Golden Queen, in accordance with the terms set forth in the Rights Offering Term
Sheet (the “Rights Offering”). LUK Holdco and Auvergne have agreed to purchase
any capital stock of Golden Queen not acquired by the Golden Queen shareholders
in such Rights Offering (the “Rights Offering Backstop”) on the terms and
subject to the conditions set forth in the Rights Offering Commitment Agreement.
Payment of the Commitment Fee is conditioned on Closing occurring, the
Commitment Fee shall be due and payable at Closing, and the Commitment Fee shall
be non-refundable when paid (regardless of the aggregate offering amount and
whether or not the Rights Offering is consummated). Notwithstanding the
foregoing, Golden Queen may, at its option, close the Rights Offering at any
time within nine (9) months after the Closing Date (subject to extension as set
forth in the JV Operating Agreement), but in no event earlier than September 30,
2014.

     4.13     Distribution at Closing. Golden Queen, GQ California, Auvergne,
LUK Holdco and Gauss agree that, substantially concurrently with the Closing on
the Closing Date, Gauss and GQ Holdco shall cause GQ California to, and GQ
California shall, make a distribution in an aggregate amount of ten million U.S.
Dollars (US$10,000,000.00) to GQ Holdco and Gauss in accordance with the
distribution preferences set forth in the JV Operating Agreement. In addition,
Golden Queen (for itself and on behalf of GQ Holdco), directs GQ California to
withhold an amount equal to the Commitment Fee from the proceeds that would
otherwise be distributed to GQ Holdco, and to pay such amount to LUK Holdco and
Auvergne in accordance with Section 1.1(d). Golden Queen (for itself and on
behalf of GQ Holdco) acknowledges and agrees that the direction referenced in
the preceding sentence is for administrative convenience only, and that the
distribution described in this Section 4.13 shall, regardless of the foregoing
direction, be deemed to have been received in full by GQ Holdco.

     4.14     Further Assurances. Subject to the terms and conditions of this
Agreement, each Party shall (at its own cost and expense, except as provided in
Section 6.3) at any time and from time to time, upon reasonable request, (a) do,
execute, acknowledge and deliver, and cause to be done, executed, acknowledged
and delivered, all such further acts, transfers or assignments as may be
reasonably required to consummate the Transactions in accordance with the terms
hereof and to cause to be fulfilled the closing conditions set forth in Article
V, and (b) take such other actions as may be reasonably required in order to
carry out the intent of or otherwise implement or give effect to this Agreement;
provided, that in no event shall any Party be required to take any action which
(i) increases in any way the liability or obligations of such Party, (ii) in the
opinion of its counsel, is unlawful or would or could constitute a violation of
any applicable Law or require the approval of any Governmental Entity or (iii)
could reasonably be expected to prevent or materially impede, interfere with or
delay the Transactions.

32

--------------------------------------------------------------------------------

ARTICLE V - CONDITIONS PRECEDENT

     5.1     Conditions to Each Party’s Obligations to Effect the Transactions.
The respective obligations of each Party to consummate the Transactions shall be
subject to the satisfaction (or, to the extent permitted under Law, waiver by
the Parties) on or prior to the Closing Date of the following conditions: (a) GQ
Stockholder Approval. The GQ Stockholder Approval shall have been received.

          (b)     Regulatory Approvals. All consents, approvals, and other
authorizations required from a Governmental Entity and the TSX for the
consummation of the Transactions shall have been obtained.

          (c)     No Restraints. No Law, injunction, order, judgment, ruling or
decree enacted, promulgated, issued, entered, amended or enforced by any
Governmental Entity (collectively, “Restraints”) of competent jurisdiction
located in the United States, Canada or any other jurisdiction in which the
Parties or any of their respective Subsidiaries engages in material business
activities, shall be in effect enjoining, restraining, preventing or prohibiting
consummation of the Transactions or making the consummation of the Transactions
illegal.

     5.2     Additional Conditions to Obligations of LUK Holdco and Auvergne to
Consummate the Transactions. The obligations of LUK Holdco, Gauss and Auvergne
to effect the Transactions are further subject to the satisfaction (or, to the
extent permitted under Law, waiver by LUK Holdco, Gauss and Auvergne) on or
prior to the Closing Date of the following conditions:

          (a)     Representations and Warranties. (i) The representations and
warranties of Golden Queen contained in Sections 2.1, 2.2, 2.3, 2.4, 2.6,
2.16(a) and 2.16(b) shall have been true and correct as of the date of this
Agreement and shall be true and correct on and as of the Closing Date as if made
on and as of the Closing Date; and (ii) all other representations and warranties
of Golden Queen contained in this Agreement, disregarding all qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
shall have been true and correct as of the date of this Agreement and shall be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date (or, to the extent given as of a specific date, as of such date),
except (in the case of this clause (ii)) for such failures to be true and
correct that, individually and in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

          (b)     Performance of Obligations of Golden Queen and GQ California.
Each of Golden Queen and GQ California shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

          (c)     No MAE. Since the date of this Agreement, there shall not have
been a Material Adverse Effect with respect to GQ California.

          (d)     Certificate. LUK Holdco and Auvergne shall have received a
certificate of an executive officer of each of Golden Queen and GQ California,
dated the Closing Date, certifying on behalf of Golden Queen and GQ California
that the conditions specified in Section 5.2(a), Section 5.2(b) and Section
5.2(c) have been satisfied.

33

--------------------------------------------------------------------------------

          (e)     Closing Deliverables. The deliverables set forth in Section
1.3 shall have been delivered.

          (f)     Conversion. GQ California shall have been converted into a
California limited liability company in accordance with Section 4.8.

     5.3     Additional Conditions to Obligations of Golden Queen and GQ
California to Consummate the Transactions. The obligation of Golden Queen and GQ
California to consummate the Transactions is further subject to the satisfaction
(or, to the extent permitted under Law, waiver by Golden Queen and GQ
California) on or prior to the Closing Date of the following conditions:

          (a)     Representations and Warranties. The representations and
warranties of LUK Holdco, Gauss and Auvergne, respectively, contained in
Sections 3.1, 3.2, 3.3, 3.4 and 3.5 with respect to each such Party shall have
been true and correct as of the date of this Agreement and shall be true and
correct on and as of the Closing Date as if made on and as of the Closing Date;
and all other representations and warranties of LUK Holdco, Gauss and Auvergne
contained in this Agreement, disregarding all qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, shall have
been true and correct as of the date of this Agreement and shall be true and
correct on and as of the Closing Date as if made on and as of the Closing Date
(or, to the extent given as of a specific date, as of such date), except for
such failures to be true and correct that, individually and in the aggregate, do
not prevent LUK Holdco, Gauss or Auvergne from consummating the Transactions.

          (b)     Performance of Obligations of LUK Holdco, Gauss and Auvergne.
Each of LUK Holdco, Gauss and Auvergne shall have performed in all material
respects all obligations required to be performed by them under this Agreement
at or prior to the Closing Date.

          (c)     Certificate. Golden Queen shall have received a certificate of
an executive officer of each of LUK Holdco, Gauss and Auvergne, dated the
Closing Date, certifying on behalf of each such Party that the conditions
specified in Section 5.3(a) and Section 5.3(b) have been satisfied.

          (d)     Closing Deliverables. The deliverables set forth in Section
1.4, 1.5 and 1.6 shall have been delivered.

ARTICLE VI - TERMINATION

     6.1     Termination. This Agreement may be terminated and the Transactions
abandoned at any time prior to the Closing Date, whether before or after receipt
of the GQ Stockholder Approval:

          (a)     by the unanimous written consent of the Parties; or

34

--------------------------------------------------------------------------------

          (b)     by any of the Parties, if:

               (i)     the Transactions shall not have been consummated on or
before December 31, 2014 (the “Outside Date”); provided, however, that the right
to terminate this Agreement pursuant to this Section 6.1(b)(i) shall not be
available to any Party whose material breach of this Agreement has been the
principal cause of the failure of the Transactions to be consummated on or
before the Outside Date; or (ii) any Restraint having the effect set forth in
Section 5.1(c) shall be in effect and shall have become final and
non-appealable; provided, however, that the right to terminate this Agreement
pursuant to this Section 6.1(b)(ii) shall not be available to any Party whose
material breach of this Agreement has been the principal cause of the issuance
of such final, non-appealable Restraint; or (iii) the GQ Stockholder Approval
shall not have been obtained at the GQ Stockholders Meeting duly convened
therefor or at any adjournment or postponement thereof; provided, however, that
the right to terminate this Agreement pursuant to this Section 6.1(b)(iii) shall
not be available to Golden Queen if it has failed to comply in all material
respects with its obligations under Sections 4.1 and 4.2; or (c) by LUK Holdco,
if: (i) (A) a material failure to perform or breach of any of Golden Queen’s or
any of its Subsidiaries’ covenants or agreements set forth in Section 4.1 or
Section 4.2 of this Agreement shall have occurred or (B) a failure to perform or
breach of any of the Golden Queen’s or GQ California’s representations,
warranties, covenants or agreements set forth in this Agreement shall have
occurred, which breach or failure to perform (1) would (if it occurred or was
continuing as of the Closing Date) give rise to the failure to be satisfied of a
condition set forth in Sections 5.2(a), 5.2(b) or 5.2(e) and (2) cannot be cured
by the Golden Queen or GQ California by the Outside Date or, if capable of being
cured by Golden Queen or GQ California by the Outside Date, shall not have been
cured within twenty (20) calendar days following receipt of written notice from
LUK Holdco of such its intention to terminate this Agreement pursuant to this
Section 6.1(c)(i) and the basis for such termination; or

               (ii)     (A) a GQ Adverse Recommendation Change shall have
occurred; (B) Golden Queen shall have failed to include the GQ Board
Recommendation in the Proxy Statement; or (C) the Board of Directors of Golden
Queen or an authorized committee thereof (1) shall not have rejected any
publicly disclosed Takeover Proposal within ten (10) days of the making thereof
(including for these purposes by taking no position with respect to the
acceptance by Golden Queen stockholders of a tender offer or exchange offer
which shall constitute a failure to reject such Takeover Proposal) and (2) shall
have failed to publicly reconfirm the GQ Board Recommendation within five (5)
days after receipt of a written request from LUK Holdco that it do so following
the making by any Person of a publicly disclosed Takeover Proposal; or

          (d)     by Golden Queen and GQ California if:

               (i)     a failure to perform or breach of any of LUK Holdco’s,
Gauss’s or Auvergne’s representations, warranties, covenants or agreements set
forth in this Agreement shall have occurred, which breach or failure to perform
(1) would (if it occurred or was continuing as of the Closing Date) give rise to
the failure to be satisfied of a condition set forth in Sections 5.3(a), 5.3(b)
or 5.3(d) and (2) cannot be cured by LUK Holdco, Gauss or Auvergne by the
Outside Date or, if capable of being cured by LUK Holdco, Gauss or Auvergne by
the Outside Date, shall not have been cured within twenty (20) calendar days
following receipt of written notice from Golden Queen stating Golden Queen’s
intention to terminate this Agreement pursuant to this Section 6.1(d)(i) and the
basis for such termination; or

35

--------------------------------------------------------------------------------

               (ii)     prior to the receipt of the GQ Stockholder Approval, in
order to enter into a transaction that is a Superior Proposal in accordance with
Section 4.2, if concurrently with such termination Golden Queen enters into a
definitive GQ Acquisition Agreement providing for such Superior Proposal and
prior to or concurrently with such termination Golden Queen shall have paid to
LUK Holdco the GQ Termination Fee due under Section 6.3(b).

     6.2     Effect of Termination. In the event of the termination of this
Agreement as provided in Sections 6.1(b), 6.1(c) or 6.1(d), written notice
thereof shall be given to the other Parties, specifying the provision hereof
pursuant to which such termination is made, and this Agreement shall forthwith
become null and void (other than the Confidentiality Agreement in accordance
with its terms, this Section 6.2, Section 4.6(b), Section 6.3 and Article VII,
all of which shall survive termination of this Agreement), and there shall be no
liability on the part of the Parties or their respective directors, officers and
Affiliates, except (i) as provided in Section 6.3, and (ii) nothing shall
relieve any Party from liability for fraud or any willful breach of this
Agreement.

     6.3     Fees and Expenses.

          (a)     Except as otherwise provided below in this Section 6.3,
whether or not the Transactions and the Rights Offering Transactions are
consummated, all fees and expenses incurred in connection with this Agreement,
the Transactions and the Rights Offering Transactions shall be paid by the Party
incurring such fees or expenses.

          (b)     If after the date of this Agreement:

               (i)     (1) a Takeover Proposal shall have been made to Golden
Queen (or to Golden Queen’s stockholders generally), or any Person shall have
announced (or otherwise made known to the Board of Directors of Golden Queen) an
intention (whether or not conditional) to make a Takeover Proposal, and

          (2)     following the occurrence of an event described in the
preceding clause (1), this Agreement shall have been terminated (A) by Golden
Queen or LUK Holdco pursuant to Section 6.1(b)(i) or Section 6.1(b)(iii), or (B)
by LUK Holdco pursuant to Section 6.1(c)(i) in a circumstance not covered by
Section 6.3(b)(ii)(A), and

          (3)     within six (6) months of the date this Agreement is terminated
as described in the preceding clause (2), Golden Queen enters into a definitive
GQ Acquisition Agreement with respect to, or consummates a transaction
contemplated by, the Takeover Proposal referenced in Section 6.3(b)(i)(1)
(provided, that for purposes of this clause (3), the references to “twenty
percent (20%)” in the definition of Takeover Proposal shall be deemed to be
references to “fifty percent (50%)”); or

36

--------------------------------------------------------------------------------

               (ii)     this Agreement shall have been terminated by LUK Holdco
(A) prior to the GQ Stockholders Meeting pursuant to Section 6.1(c)(i) and
Golden Queen’s breach or failure triggering such termination shall have been a
material breach of (or failure to comply with) Golden Queen’s obligations under
Section 4.1 or Section 4.2, or (B) pursuant to Section 6.1(c)(ii); or

               (iii)     this Agreement shall have been terminated by Golden
Queen pursuant to Section 6.1(d)(ii); then, Golden Queen shall pay, as
liquidated damages and not as a penalty, 67.5% of the GQ Termination Fee to LUK
Holdco by wire transfer of immediately available funds to an account to be
designated by LUK Holdco and 32.5% of the GQ Termination Fee to Auvergne by wire
transfer of immediately available funds to an account to be designated by
Auvergne (x) in the case of Section 6.3(b)(i), within two Business Days
following the earlier of the execution of a definitive agreement with respect
to, or the consummation of, any transaction contemplated by a Takeover Proposal
as described in Section 6.3(b)(i) (and in any event not later than five (5)
Business Days after delivery to Golden Queen of notice of demand for payment
thereunder); (y) in the case of Section 6.3(b)(ii), promptly following
termination of this Agreement by LUK Holdco or Gauss pursuant to Section
6.1(c)(ii) (or Section 6.1(c)(i) in the circumstance described in Section
6.3(b)(ii)(A)) (and in any event not later than five Business Days after
delivery to Golden Queen of notice of demand for payment thereunder); and (z) in
the case of Section 6.3(b)(iii), simultaneously with the termination of this
Agreement by Golden Queen. “GQ Termination Fee” shall mean an amount equal to
two million five hundred thousand U.S. Dollars (US$2,500,000.00) minus any
amounts actually paid by Golden Queen pursuant to Section 6.3(c).

          (c)     If after the date of this Agreement, this Agreement shall have
been terminated pursuant to Sections 6.1(b)(i), 6.1(b)(ii), 6.1(b)(iii) or
6.1(c), then (A) Golden Queen shall pay (1) an amount of two million U.S.
Dollars (US$2,000,000.00) to LUK Holdco in respect of its Expenses and (2) an
amount of two hundred seventy five thousand U.S. Dollars (US$275,000.00) to
Auvergne in respect of its Expenses, in each case, by wire transfer of
immediately available funds, and (B) neither LUK Holdco nor Auvergne shall have
the right to claim reimbursement for Expenses in excess of the amounts set forth
in the preceding clause (A) if this Agreement shall have been terminated.
Notwithstanding the foregoing, Golden Queen shall remain obligated to pay the GQ
Termination Fee (less the amounts actually paid to LUK Holdco and Auvergne
pursuant to this Section 6.3(c)) if the GQ Termination Fee is payable pursuant
to Section 6.3(b).

          (d)     Any payment required to be made in circumstances in which
Expenses are payable to LUK Holdco and Auvergne pursuant to Section 6.3(c), such
payment shall be made to LUK Holdco and Auvergne promptly following termination
of this Agreement (and in any event not later than fifteen (15) days after
delivery to Golden Queen of notice of demand for payment thereunder).

37

--------------------------------------------------------------------------------

          (e)     In the event that Golden Queen shall fail to pay the GQ
Termination Fee and/or Expenses, as applicable, required to be paid pursuant to
this Section 6.3 when due, such unpaid GQ Termination Fee and/or Expenses, as
the case may be, shall accrue interest for the period commencing on the date the
GQ Termination Fee and/or Expenses, as the case may be, became past due, at a
rate equal to (A) the prime lending rate as published in The Wall Street Journal
in effect on the date such payment was required to be made plus (B) five percent
(5%). In addition, if Golden Queen shall fail to pay the GQ Termination Fee
and/or Expenses, as the case may be, when due, then Golden Queen shall also pay
to the claimant all of that claimant’s reasonable and documented out-of-pocket
attorneys’ fees and other costs and expenses in connection with efforts to
collect such payments.

          (f)     Each of the Parties acknowledges that the covenants and
agreements contained in this Section 6.3 are an integral part of the
Transactions.

ARTICLE VII - MISCELLANEOUS

     7.1     Amendments; Waivers; Etc.

          (a)     At any time prior to the Closing Date, this Agreement may be
amended or supplemented in any and all respects, whether before or after receipt
of the GQ Stockholder Approval, by written agreement of the Parties; provided,
however, that following approval of the Transactions by the stockholders of
Golden Queen, there shall be no amendment or change to the provisions hereof
which by Law would require further approval by the stockholders of the Golden
Queen without such approval.

          (b)     At any time prior to the Effective Time, any Party may,
subject to Law, (i) waive any inaccuracies in the representations and warranties
of any other Party hereto, (ii) extend the time for the performance of any of
the obligations or acts of any other Party hereto, (iii) waive compliance by the
other party with any of the agreements contained herein or (iv) except as
otherwise provided herein, waive any of such Party’s conditions. No failure or
delay by the Parties in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party.

     7.2     Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by any of the Parties without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns. Any purported assignment not
permitted under this Section 7.2 shall be null and void.

     7.3     Entire Agreement. This Agreement, the GQ Disclosure Schedule, the
Disclosure Schedules of the Parties and the Exhibits hereto constitute the
entire agreement, and supersede all other prior agreements and understandings,
both written and oral, among the Parties, or any of them, with respect to the
subject matter hereof and thereof.

38

--------------------------------------------------------------------------------

     7.4     No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the Parties
(and their respective successors and permitted assigns) any right or remedy of
any nature whatsoever under or by reason of this Agreement.

     7.5     Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, applicable to contracts
executed in and to be performed entirely within that State.

     7.6     Arbitration.

          (a)     The Parties hereby irrevocably agree that except as provided
in Section 7.7, any legal action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, shall be resolved by
binding arbitration (“Arbitration”) in accordance with the following procedures:

          (b)     Initiation of the Arbitration. The party or parties on one
side of the dispute(s) (collectively the “Claimant”) may initiate the
Arbitration by sending to the Party or Parties on the other side of the
dispute(s) (collectively the “Respondent”) written notice identifying the
matter(s) in dispute and invoking the procedures of this Section 7.6 (the
“Demand”). The Demand shall include a statement setting forth the nature of the
dispute(s), the amount in controversy, if any, and the remedy sought. Within
thirty (30) days of receipt of the Demand, the Respondent shall submit a
statement (the “Answer”), that shall set forth the Respondent’s response(s) to
the Claimant’s claim(s) and any counterclaims asserted by the Respondent,
setting forth the nature and amount of such counterclaim(s), and the remedy
sought by the Respondent. Within ten (10) days following the Answer, the parties
shall meet and confer to try to resolve the dispute(s).

          (c)     Selection of the Arbitrators. If, after meeting and
conferring, the parties are unable to resolve the dispute(s), the Claimant shall
submit the Demand and Answer, along with the required fees, to the Judicial
Arbitration and Mediation Services (“JAMS”) resolution center in New York, New
York. In accordance with the Arbitration Rules, JAMS will provide a list of at
least five (5) arbitrator candidates, each of whom shall be a former federal
district court judge of a United States District Court or a former justice of
the Chancery Court of the State of Delaware. If the Parties are unable to agree
on an arbitrator from the list, then, in accordance with the Arbitration Rules,
within seven (7) days of receipt of the list, each Party may strike two (2)
names and shall strike the remaining candidates in order of preference. The
remaining arbitrator candidate with the highest composite ranking shall be
appointed as the arbitrator (the “Arbitrator”). The Parties shall use
commercially reasonable efforts to engage the Arbitrator within fifteen (15)
days of filing their dispute with JAMS.

          (d)     Rules of Procedure. Except as modified in this Section 7.6,
the Arbitration proceeding shall be conducted in accordance with the JAMS
Comprehensive Arbitration Rules & Procedures, effective October 1, 2010
(collectively, the “Arbitration Rules”).

          (e)     Discovery. Except as set forth herein, the Arbitration shall
proceed consistent with JAMS’ discovery rules. The parties shall have twenty
(20) Business Days following the date the Arbitrator is engaged (the “Arbitrator
Engagement Date”) to serve not more than fifteen (15) written document requests
and not more than ten (10) interrogatories (including subparts). Objections to
document requests, and responses to interrogatories, shall be due thirty (30)
Business Days after service on the party(ies) from whom such discovery is
sought. The parties shall complete production of documents not more than sixty
(60) days after service of document requests, provided, however, that if a party
objects to a document request and a motion to compel production is made, a party
shall have fifteen (15) days after the Arbitrator resolves that motion to compel
to produce any additional documents required by the Arbitrator’s Order. The
party(ies) on each side of the dispute shall have the opportunity to take up to
ten (10) depositions, with each deposition limited to seven hours of testimony.
Such depositions shall be completed within six (6) months of the Arbitrator
Engagement Date. Upon good cause shown by the requesting party(ies), the
Arbitrator can modify the scope of discovery available to the parties and the
discovery schedule set forth herein.

39

--------------------------------------------------------------------------------

          (f)     The Arbitration Hearing. At a date that is mutually convenient
to the Arbitrator and the parties, but commencing no later than thirty (30) days
following the close of discovery, the Arbitrator shall commence the arbitration
hearing (the “Arbitration Hearing”). The Arbitration Hearing shall take place in
New York, New York, at a location mutually selected by the parties or, absent
agreement, chosen by the Arbitrator. The Arbitration Hearing need not run for
consecutive days but must be completed within sixty (60) days following
commencement of the Arbitration Hearing. At the Arbitration Hearing, the
Arbitrator is bound to follow the substantive laws of Delaware applicable to the
issues in the case, without regard to conflict of law principles. A failure to
follow such law is grounds for a challenge to the award. Upon a showing of good
cause by the requesting party(ies), the Arbitrator, using his or her reasonable
discretion, shall determine the need to modify the time limits set forth in this
Section 7.6.

          (g)     Form of Decision. The Arbitrator shall render a reasoned award
in writing, setting forth the decision, the basis therefore, and the relief to
be granted to the party(ies) on each side of the dispute (the “Award”), no later
than thirty (30) days following the last day of the Arbitration Hearing. In no
event shall the Arbitrator award punitive damages to any of the parties involved
in the dispute. The Arbitrator’s decision shall be a final and binding
determination of the dispute. Judgment upon the Award may be entered exclusively
in the United States District Court for the Southern District of New York;
provided, however, that if that court lacks jurisdiction, then the decision may
be entered in the Supreme Court of the State of New York, County of New York.

          (h)     Payment of Arbitration Expenses. The Claimant(s) and the
Respondent(s) shall each pay fifty percent (50%) of the Arbitrator’s fees and
expenses while the arbitration is pending.

          (i)     Submission to Jurisdiction. To the extent any party seeks to
challenge or dispute the scope, jurisdiction, conduct or result of the
Arbitration, or requires judicial intervention in aid or furtherance of the
Arbitration, such party(ies) shall bring such action exclusively in the United
States District Court for the Southern District of New York; provided, however,
that, if subject matter jurisdiction is unavailable in that court, then all such
claims shall be transferred to or otherwise brought, heard and determined
exclusively in the Supreme Court of the State of New York, County of New York
(the “Agreed Court”). With respect to any such action, each party irrevocably
submits to the exclusive jurisdiction of the Agreed Court, and agrees that it
shall not attempt to deny or defeat personal jurisdiction by motion or other
request for leave from such court, shall not argue that such court is an
inconvenient forum, and agrees not to bring any action or proceeding arising out
of or relating to this Agreement or any of the transactions contemplated by this
Agreement in any other court.

40

--------------------------------------------------------------------------------

          (j)     Attorneys’ Fees and Costs. The prevailing party in the
Arbitration shall be entitled to seek payment of its reasonable out-of-pocket
costs and expenses (including reasonable and documented fees and disbursements
of counsel and other professionals). To the extent the Arbitrator awards less
than all of the relief requested, the Arbitrator shall award the reasonable
out-of-pocket costs and expenses of a party in proportion to the extent such
party prevailed in the Arbitration. If a party fails to proceed with the
Arbitration, unsuccessfully challenges the Award, or fails to comply with the
Award, the party(ies) on the other side of the dispute shall be entitled to
recover its(their) costs of suit including reasonable attorneys’ fees for having
to compel arbitration or defend or enforce the Award.

          (k)     Waiver of Jury Trial. To the extent not prohibited by
applicable law which cannot be waived, the each of the Parties hereby waives,
and covenant that they will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, action or cause of action arising out of or based upon this
Agreement or the subject matter hereof, whether now existing or hereafter
arising and whether sounding in tort or contract or otherwise.

     7.7     Specific Enforcement. The Parties agree that irreparable damage
would occur and that the Parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Agreed Court, without proof of
actual damages (and each Party hereby waives any requirement for the securing or
posting of any bond or other security in connection therewith); specific
performance being in addition to any other remedy to which the Parties are
entitled at law or in equity.

     7.8     Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible to the fullest extent permitted by Law in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

     7.9     Notices. All notices, requests, demands and other communications to
any Party hereunder shall be in writing and shall be deemed given if delivered
personally, telecopy faxed (which is confirmed), emailed (with proof of
transmission) or sent by overnight courier (providing proof of delivery) to the
Parties at the following addresses:

41

--------------------------------------------------------------------------------

If to LUK Holdco or Gauss, to:

  Gauss Holdings LLC   c/o Leucadia National Corporation   520 Madison Avenue  
New York, NY 10022   Attention: Jimmy Hallac   Email: jhallac@leucadia.com  
Fax: 212-598-4869

with a copy (which shall not constitute notice) to:

  Weil, Gotshal & Manges, LLP   767 Fifth Ave   New York, NY 10153   Attention:
Andrea A. Bernstein and Matthew J. Gilroy   Email: andrea.bernstein@weil.com and
matthew.gilroy@weil.com   Fax: 212-310-8007

If to Golden Queen, to:

  Golden Queen Mining Co. Ltd.   6411 Imperial Avenue   West Vancouver, British
Columbia, Canada V7W 2J5   Attention: H. Lutz Klingmann (President) and Andrée
St-Germain (Chief Financial Officer)   Email: lklingmann@goldenqueen.com and
astgermain@goldenqueen.com

with copies (which shall not constitute notice) to:

  Morton Law LLP   1200 - 750 West Pender Street   Vancouver, British Columbia  
Canada, V6C 2T8   Attention: Edward L. Mayerhofer, Esq.   Email:
elm@mortonlaw.ca   Fax: (604) 681-9652       and       Dorsey & Whitney LLP  
1400 Wewatta Street, Suite 400   Denver, CO 80202   Attention: Kenneth Sam, Esq.
  Email: sam.kenneth@dorsey.com   Fax: (303) 629-3450

42

--------------------------------------------------------------------------------

If to Auvergne, to it at:

  c/o East Hill Management Company   10 Memorial Drive   Suite 902   Providence,
RI 02903   Email: thomas.clay@easthillmgt.com   Fax: (401) 490-0749

with a copy (which shall not constitute notice) to:

Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: William A. Levine, Esq.
Email: wlevine@sandw.com
Fax: (617) 338-2880

or such other address, email or telecopy fax number as such Party may hereafter
specify by like notice to the other Parties. All such notices, requests, demands
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5 P.M. in the place of receipt and such
day is a business day in the place of receipt. Otherwise, any such notice,
request, demand or communication shall be deemed not to have been received until
the next succeeding business day in the place of receipt.

     7.10     Definitions. As used in this Agreement, the following terms have
the meanings ascribed thereto below:

          “Affiliate” shall mean, as to any Person, any other Person that,
directly or indirectly, controls, or is controlled by, or is under common
control with, such Person. For this purpose, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

          “Approved Project Boundary” shall mean the approved permit boundary
under the Conditional Use Permits (CUP Case No. 41 and CUP Case No. 22) issued
by the Kern County Board of Supervisors and the Plan of Operations approved by
the US Bureau of Land Management for the Soledad Mountain Project as depicted in
“Figure 2 Land Status Map” on Appendix G-1 to Section 2.16(a) of the GQ
Disclosure Schedule.

          “Business Day” shall mean a day except a Saturday, a Sunday or other
day on which the SEC or banks in the City of New York are authorized or required
by Law to be closed.

          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

43

--------------------------------------------------------------------------------

          “Contract” shall mean any loan or credit agreement, indenture,
debenture, note, bond, mortgage, lease, license or other contract, agreement or
instrument, whether written or oral.

          “Environmental Law” shall mean any law, now or hereafter in effect,
aimed at or in any way relating to the protection of human health and safety,
the environment or natural resources, or reclamation or restoration of the GQ
Properties, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 11001 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 300 et seq.), the Pollution Prevention
Act (42 U.S.C. § 13101 et seq.), the Federal Mine Safety and Health Act (30
U.S.C. § 801 et seq.), and the Occupational Safety and Health Act (29 U.S.C. §
651 et seq.), and all counterpart or other similar California laws, including,
without limitation, Division 20, Chapter 6.5 of the California Health & Safety
Code (Hazardous Waste Control, Division 20, Chapter 6.8 of the California Health
& Safety Code (the Carpenter-Presley-Tanner Hazardous Substance Act), Division
20, Chapter 6.6 (the Safe Drinking Water and Toxic Enforcement Act of 1986),
Division 7 of the California Water Code (the Porter-Cologne Water Quality
Control Act) and Chapter 9, Division 2 of the California Public Resources Code
(the Surface Mining and Reclamation Act), as each has been or may be amended,
and the regulations promulgated pursuant thereto, and common law principles,
including, without limitation, nuisance, trespass and negligence.

          “Environmental Permit” shall mean any Permit required by Environmental
Laws for the operation of the business of the applicable Person.

          “Equity Interests” shall mean, with respect to GQ California, any
issued and outstanding shares of capital stock of GQ California, and upon
conversion of GQ California into a limited liability company, any issued and
outstanding limited liability company membership interests of GQ California.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

          “Expense Reimbursement Letter” means that certain letter agreement, by
and between Golden Queen and GQ California, to be dated as of the Closing Date,
relating to the reimbursement by GQ California of certain expenses of Golden
Queen, substantially in the form attached hereto as Exhibit C.

          “Expenses” shall mean all out-of-pocket fees and expenses (including
fees and expenses of counsel, accountants, financial advisors and investment
bankers) reasonably incurred by or on behalf of a Party or its Affiliates, as
the case may be, in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement or
transactions contemplated by this Agreement.

44

--------------------------------------------------------------------------------

          “GAAP” shall mean generally accepted accounting principles in the
United States.

          “Governmental Entity” shall mean any government, court, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, federal, state or local, domestic, foreign or multinational.

          “GQ California Inter-corporate Debt” shall mean the inter-corporate
loans and guarantees of GQ California as set forth in Section 2.2 of the GQ
Disclosure Schedule.

          “GQ Stockholder Approval” shall mean the approval of the shareholders
of Golden Queen of the Transactions by a majority of the votes cast on the
Transaction resolution by the shareholders of Golden Queen present in person or
by proxy at the GQ Shareholders Meeting, excluding those votes in respect of
shares of Golden Queen that are required to be excluded pursuant to the
requirements of the TSX, and otherwise in accordance with applicable Canadian
Provincial securities laws, the requirements of the TSX and the Business
Corporation Act (British Columbia).

          “Hazardous Material” shall mean any substance, material or waste that
is regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including petroleum and
its by-products, asbestos, polychlorinated biphenyls, radon, mold and urea
formaldehyde insulation.

          “Industry” shall have the meaning set forth in the definition of
Material Adverse Effect.

          “Intellectual Property” shall mean all right, title and interest in or
relating to intellectual property, whether protected, creating or arising under
the laws of the United States or any other jurisdiction, including: (a) all
patents, patent applications, patent disclosures and all related continuations,
divisionals, continuations in part, reissues, reexaminations, utility models,
certificates of invention, industrial designs, and design patents, (b) all
registered and unregistered trademarks, service marks, trade dress, logos, trade
names, together with all goodwill associated with any of the foregoing, and all
registrations and applications therefor including all extensions, modifications,
and renewals of same, (c) all registered and unregistered copyrights in both
published and unpublished works and all moral rights, and applications for
registration thereof, (d) all Internet domain names and registration rights,
uniform resource locators, internet or worldwide web sites or protocol
addresses, and all related content and programming, and (e) trade secrets,
computer software, including source code, know-how, recipes, product
specifications and formulations or any other proprietary information.

          “IRS” shall mean the Internal Revenue Service.

          “Knowledge” shall mean, the actual knowledge, after due inquiry, of
the individuals listed on Exhibit D.

          “Law” shall mean any law, statute, code, rule, regulation or ordinance
of a Governmental Entity.

45

--------------------------------------------------------------------------------

     “Legal Proceeding” shall mean any judicial, administrative or arbitral
actions, suits, mediation, investigation, inquiry, proceedings or claims
(including counterclaims) by or before a Governmental Entity or other Person.

     “Licensed Intellectual Property” shall mean any and all Intellectual
Property that is licensed to GQ California.

     “Liens” shall mean any pledge, lien, charge, right of first refusal or
other option to purchase or otherwise acquire any interest, easement, security
interest or other encumbrance.

     “Material Adverse Effect” shall mean, with respect to any Party, any
change, development, occurrence, event that has, or would reasonably be expected
to have, a material adverse effect on the financial condition, assets,
liabilities, business or results of operations of such Party and its
Subsidiaries taken as a whole; provided, however, that none of the following
shall constitute or be taken into account in determining whether a Material
Adverse Effect has occurred or would be expected to occur:

          (i)     changes, developments, occurrences or events generally
affecting (A) the economy, or securities, financial, capital or credit markets,
in the United States or elsewhere in the world, including changes in interest or
exchange rates, or (B) any industry in which such Party or its Subsidiaries
operate (such Party’s “Industry”), and

          (ii)     (A) changes in Law or in generally accepted accounting
principles or accounting standards, or changes in general legal, regulatory or
political conditions, (B) acts of war, sabotage or terrorism, or any escalation
or worsening of any such acts of war, sabotage or terrorism threatened or
underway as of the date of this Agreement, (C) any action taken by such Party or
its Subsidiaries as required by this Agreement or with the written consent of
the other Parties hereto, (D) changes arising out of, resulting from or
attributable to the negotiation, execution, announcement or performance of this
Agreement or the consummation of the Transactions, or (E) any decline in the
market price, or change in trading volume, of the capital stock of such Party,
or any failure to meet internal or publicly announced revenue or earnings
projections; provided further, however, that:

          (x)     changes, developments, occurrences, events or effects referred
to in clauses (i), (ii)(A), (ii)(B) and (ii)(E) of this definition may
constitute (and may be taken into account in determining the occurrence or
expected occurrence of) a Material Adverse Effect to the extent they adversely
affect such Party and its Subsidiaries in a disproportionate manner relative to
other participants in such Party’s Industry,

          (y)     clause (ii)(E) of this definition shall not prevent a
determination that the underlying cause of any decline, change or failure
referred to therein is a Material Adverse Effect.

          “Mineral Interests” shall mean all mineral rights, patented mining
claims, unpatented mining claims, millsites, mineral leases and millsite leases
within or relating to the GQ Properties.

46

--------------------------------------------------------------------------------

          “Mining Claims” means unpatented mining claims and millsites.

          “Order” means any decree, ruling, order, judgment, writ, award,
injunction, stipulation or consent of or by, or settlement agreement with, a
Governmental Entity.

          “Organizational Documents” shall mean, with respect to an entity, its
certificate of incorporation, articles of incorporation, by-laws, articles of
association, memorandum of association, certificate of trust, trust agreement,
partnership agreement, limited partnership agreement, certificate of formation,
limited liability company agreement or operating agreement, as applicable.

          “Owned Intellectual Property” shall mean any and all Intellectual
Property that is owned or purported to be owned by GQ California.

          “Permit” shall mean a permit, license, franchise or authorization from
a Governmental Entity.

          “Permitted Liens” shall mean (i) statutory Liens for Taxes,
assessments or other similar charges by Governmental Authorities securing
payments not yet due or the amount or validity of which is being contested in
good faith and by appropriate proceedings and for which proper reserves have
been established to the extent required by GAAP, (ii) mechanics’, materialmen’s,
carriers’, workmen’s, warehouseman’s, repairmen’s, landlords’ and similar Liens
which arise in the ordinary course of business and (iii) such other Liens or
imperfections of title that, individually and in the aggregate, do not, and
would not reasonably be expected to, materially detract from the value of, or
materially impair the existing use of, the property or asset affected by the
applicable Lien.

          “Person” shall mean an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity, including a
Governmental Entity.

          “Release” shall mean any release, spill, emission, leaking, pumping,
poring, injection, deposit, dumping, emptying, disposal, discharge, dispersal,
leaching or migration into the indoor or outdoor environment, or into or out of
any property.

          “Remedial Action” shall mean all actions including any capital
expenditures undertaken to (i) clean up, remove, treat or in any other way
address any Hazardous Material; (ii) prevent the Release or threat of Release,
or minimize the further Release of any Hazardous Material so it does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) to correct a condition of
noncompliance with Environmental Laws.

          “Rights Offering Term Sheet” means the term sheet attached hereto as
Exhibit E and setting forth the main terms of the Rights Offering.

          “Rights Offering Transactions” refers collectively to the Rights
Offering, the Rights Offering Commitment Agreement, and the transactions
contemplated thereby.

47

--------------------------------------------------------------------------------

          “SEC” shall mean the U.S. Securities and Exchange Commission.

          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

          “Soledad Mountain Project” shall mean that certain mine exploration,
development and operating project located in Kern County, California and owned
and controlled by GQ California to be developed and operated in accordance with
the JV Operating Agreement.

          “Subsidiary” shall mean any corporation, limited liability company,
partnership, trust or other entity of which the applicable entity owns (either
alone, directly, or indirectly through, or together with, one or more of its
Subsidiaries) fifty percent (50%) or more of the equity interests the holder of
which is generally entitled to vote for the election of the board of directors
or governing body of such corporation, limited liability company, partnership,
trust or other entity.

          “Tax Claim” shall mean any Legal Proceeding with respect to Taxes of
GQ California.

          “Taxes” shall mean (i) all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, escheat, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever, (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i), and (iii) all Liabilities in respect of any items
described in clauses (i) or (ii) payable by reason of Contract, assumption,
transferee or successor Liability, operation of Law, Treasury Regulation Section
1.1502 -6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law) or otherwise.

          “Tax Return” shall mean any return, report or statement filed or
required to be filed with respect to any Tax (including any elections,
declarations, schedules or attachments thereto, and any amendment thereof)
including any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
combined, consolidated, unitary or similar returns for any group of entities
that includes GQ California or any of its Affiliates.

          “Taxing Authority” shall mean the IRS and any other Governmental
Entity responsible for the administration or collection of any Tax.

          “Transactions” refers collectively to this Agreement and the
transactions contemplated hereby, excluding, for the avoidance of doubt, the
Rights Offering Transactions.

          “Water Rights” shall mean all water rights, well rights, water shares,
contract rights, water allotments, owned and leased property necessary to
maintain the right to withdraw groundwater as a land owner or lessee, and rights
to divert water, including surface or groundwater resources, or place water to
use, of any kind, appurtenant to or relating to the GQ Properties and operation
of the business of GQ California as presently conducted and as contemplated to
be conducted under the JV Operating Agreement, including the development and
operation of the Soledad Mountain Project, including those water rights and
right to divert water or place water to use set forth in Section 2.16(f) and
described in Section 2.16(f) of the GQ Disclosure Schedule.

48

--------------------------------------------------------------------------------

          The following terms are defined in the provision of this Agreement set
forth opposite such term below:

4.2 Notice Section 4.2(b) Acceptable Confidentiality Agreement Section 4.2(d)(i)
Additional Property Section 2.16(a) Additional Properties Section 2.16(a) Agreed
Court Section 7.6(i) Agreement Preamble Answer Section 7.6(b) Arbitration
Section 7.6(a) Arbitration Engagement Date Section 7.6(e) Arbitration Hearing
Section 7.6(f) Arbitration Rules Section 7.6(d) Arbitrator Section 7.6(c)
Auvergne Preamble Award Section 7.6(g) Balance Sheet Date Section 2.7(f)
Bankruptcy and Equity Exception Section 2.3 Claimant Section 7.6(b) Closing
Section 1.2 Closing Date Section 1.2 Commitment Fee Recitals Demand Section
7.6(b) Financial Statements Section 2.7(d) Gauss Preamble Gauss Operating
Agreement Recitals Golden Queen Preamble Golden Queen SEC Documents Section
2.7(a) Governmental Fees Section 2.22(a) GQ Acquisition Agreement Section 4.2(b)
GQ Adverse Recommendation Change Section 4.2(b) GQ Benefit Plans Section 2.13 GQ
Board Recommendation Section 4.1(b) GQ California Preamble GQ Disclosure
Schedule ARTICLE II GQ Holdco Recitals GQ Intellectual Property Section 2.15(a)
GQ Material Contract Section 2.11(a) GQ Permits Section 2.10(b) GQ Property
Section 2.16(a)

49

--------------------------------------------------------------------------------


GQ Properties Section 2.16(a) GQ Stockholders Meeting Section 4.1(a) GQ
Termination Fee Section 6.3(b)(iii) Intellectual Property Licenses Section
2.15(a) Interests Recitals Interim Advances Section 4.4(b)(vi) Intervening Event
Section 4.2(d)(ii) JAMS Section 7.6(c) Joint Venture Recitals JV Operating
Agreement Recitals LUK Recitals LUK Holdco Preamble Mining Claim Section 2.16(a)
Mining Claims Section 2.16(a) Newly Issued Interests Recitals Outside Date
Section 6.1(b)(i) Owned Property Section 2.16(a) Owned Properties Section
2.16(a) Party Preamble Parties Preamble Personal Property Leases Section 2.20(b)
PFICs Section 4.11 Post-Closing Tax Period Section 4.10(b) Pre-Closing Tax
Period Section 4.10(b) Proxy Statement Section 4.1(a) Purchase Price Section 1.1
Real Property Lease Section 2.16(a) Real Property Leases Section 2.16(a) Related
Persons Section 2.17 Representatives Section 4.2(a) Respondent Section 7.6(b)
Restraints Section 5.1(c) Rights Offering Section 4.12 Rights Offering Backstop
Section 4.12 Rights Offering Commitment Agreement Recitals Sarbanes-Oxley Act
Section 2.7(a) Superior Proposal Section 4.2(d)(iii) Takeover Proposal Section
4.2(d)(iv) Transfer Taxes Section 4.10(c) TSX Section 4.3(b)

     7.11     Interpretation.

          (a)     When a reference is made in this Agreement to an Article, a
Section, Schedule or Exhibit, such reference shall be to an Article of, a
Section of, or a Schedule or Exhibit to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the word “including“ is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”.
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” All terms defined in this Agreement
shall have the defined meanings when used in any Schedule or other document made
or delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted assigns and
successors.

50

--------------------------------------------------------------------------------

          (b)     The GQ Disclosure Schedule and the Disclosure Schedules of the
other Parties shall identify items of disclosure by reference to a particular
section or subsection of this Agreement; provided that any matter disclosed with
respect to one section or subsection of this Agreement shall be deemed disclosed
for purposes of all other sections or subsections of this Agreement to the
extent its relevance to such other sections or subsections is readily apparent.

          (c)     The Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

     7.12     Counterparts. This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties.

[signature page follows]

51

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

GAUSS HOLDINGS LLC     By: /s/ Haim Jimmy Hallac Name: Haim Jimmy Hallac Title:
Vice President         GAUSS LLC     By: /s/ Haim Jimmy Hallac Name: Haim Jimmy
Hallac Title: Vice President         AUVERGNE, LLC         By: /s/ Thomas M.
Clay Name: Thomas M. Clay Title: Manager     GOLDEN QUEEN MINING CO. LTD.      
  By: /s/ H. Lutz Klingmann Name: H. Lutz Klingmann Title: President and Chief
Executive Officer     GOLDEN QUEEN MINING COMPANY, INC.         By: /s/ H. Lutz
Klingmann Name: H. Lutz Klingmann Title:  President

[Transaction Agreement]

--------------------------------------------------------------------------------


Exhibit A   JV Operating Agreement   (see attached)


--------------------------------------------------------------------------------


Exhibit B   Gauss Operating Agreement   (see attached)


--------------------------------------------------------------------------------


Exhibit C   Expense Reimbursement Letter   (see attached)


--------------------------------------------------------------------------------


Exhibit D   Knowledge   H. Lutz Klingmann Thomas M. Clay Bryan A. Coates Guy Le
Bel Bernard Guarnera Andrée St-Germain


--------------------------------------------------------------------------------


Exhibit E   Rights Offering Term Sheet   (see attached)


--------------------------------------------------------------------------------